
	
		I
		111th CONGRESS
		2d Session
		H. R. 5057
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. King of New York
			 (for himself, Mr. Rogers of Alabama,
			 Mr. Olson, and
			 Mr. Cao) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committees on
			 Energy and Commerce,
			 Agriculture,
			 Oversight and Government
			 Reform, Transportation
			 and Infrastructure, Foreign Affairs,
			 Select Intelligence (Permanent
			 Select), and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent the proliferation of weapons of mass
		  destruction, to prepare for attacks using weapons of mass destruction, and for
		  other purposes.
	
	
		1.Short title; and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Weapons of Mass Destruction Prevention and Preparedness
			 Act of 2010 or the WMD Prevention and Preparedness Act of
			 2010.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; and table of contents.
					Title I—Enhanced biosecurity
					Sec. 101. Designation of Tier I agents.
					Sec. 102. Enhanced biosecurity measures.
					Sec. 103. Laboratory and facility registration and
				database.
					Sec. 104. Background checks.
					Sec. 105. Biological laboratory protection.
					Sec. 106. Biosecurity information sharing.
					Sec. 107. Research with the Variola virus genome.
					Title II—Response to a weapon of mass destruction
				attack
					Subtitle A—Ensuring access to medical countermeasures during
				emergencies
					Sec. 201. National Medical Countermeasure Dispensing
				Strategy.
					Sec. 202. Tailoring of the national medical countermeasure
				dispensing strategy.
					Sec. 203. Expansion in the use of the U.S. Postal Service to
				deliver medical countermeasures.
					Sec. 204. Dispensing medical countermeasures through
				employers.
					Sec. 205. Personal medkits for emergency response providers and
				members of preparedness organizations.
					Sec. 206. General public medkit pilot program.
					Sec. 207. Report on the use of expiring
				countermeasures.
					Subtitle B—Bioforensics capabilities and strategy
					Sec. 211. Bioforensics capabilities and strategy.
					Subtitle C—Communications planning
					Sec. 221. Communications planning.
					Sec. 222. Plume modeling.
					Title III—International Measures to Prevent Biological
				Terrorism
					Subtitle A—Prevention and protection against international
				biological threats
					Sec. 301. International Threat Assessment: Tier I Pathogen
				Facilities.
					Sec. 302. Strengthening international biosecurity.
					Sec. 303. Promoting secure biotechnology
				advancement.
					Subtitle B—Global Pathogen Surveillance
					Sec. 321. Short title.
					Sec. 322. Findings; purpose.
					Sec. 323. Definitions.
					Sec. 324. Eligibility for assistance.
					Sec. 325. Restriction.
					Sec. 326. Fellowship program.
					Sec. 327. In-country training in laboratory techniques and
				disease and syndrome surveillance.
					Sec. 328. Assistance for the purchase and maintenance of public
				health laboratory equipment and supplies.
					Sec. 329. Assistance for improved communication of public
				health information.
					Sec. 330. Assignment of public health personnel to United
				States missions and international organizations.
					Sec. 331. Expansion of certain United States Government
				laboratories abroad.
					Sec. 332. Assistance for international health networks and
				expansion of Field Epidemiology Training Programs.
					Sec. 333. Reports.
					Sec. 334. Authorization of appropriations.
					Subtitle C—Strengthening the Oversight of Nuclear
				Nonproliferation 
					Sec. 351. Definitions.
					Sec. 352. Report on United States nuclear nonproliferation
				efforts.
					Sec. 353. Report on United States work with IAEA on nuclear
				nonproliferation.
					Sec. 354. Authorization of appropriations.
					Subtitle D—Energy Development Program
				Implementation
					Sec. 361. Findings.
					Sec. 362. Definitions.
					Sec. 363. Energy development program
				implementation.
					Sec. 364. Reports.
					Title IV—Government organization
					Sec. 401. Intelligence on weapons of mass
				destruction.
					Sec. 402. Intelligence community language capabilities and
				cultural knowledge.
					Sec. 403. Counterterrorism technology assessments.
					Title V—Emergency management and citizen engagement
					Sec. 501. Communication of threat information and
				alerts.
					Sec. 502. Guidelines concerning weapons of mass
				destruction.
					Sec. 503. Individual and community preparedness.
				
			IEnhanced
			 biosecurity
			101.Designation of
			 Tier I agents
				(a)Amendments to
			 the Public Health Service ActSection 351A of the Public Health
			 Service Act (42 U.S.C. 262a) is amended in subsection (a)—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Tier I
				agents
								(A)Designation of
				tier I agentsNot later than 180 days after the date of enactment
				of the Weapons of Mass Destruction Prevention
				and Preparedness Act of 2010, the Secretary, in coordination with
				the Secretary of Homeland Security, shall by regulation designate as
				Tier I agents those agents and toxins—
									(i)for which the
				Secretary of Homeland Security has issued a Material Threat Determination under
				section 319F–2(c)(2) regarding the agent or toxin, unless the Secretary of
				Health and Human Services determines, in coordination with the Secretary of
				Homeland Security, that such designation is unwarranted; or
									(ii)that meet the
				criteria under subparagraph (B).
									(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
									(i)whether the agent
				or toxin has clear potential to be used effectively in a biological attack that
				causes significant casualties;
									(ii)information
				available from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or relevant assessments by other agencies;
				and
									(iii)such other
				criteria and information that the Secretary determines appropriate and
				relevant.
									(C)Inclusion of
				agents and toxins not previously listedAll agents or toxins
				designated by the Secretary as Tier I agents shall be included on the list
				maintained by the Secretary pursuant to paragraph (1).
								(D)Evaluation of
				Tier I agentsThe Secretary, in coordination with the Secretary
				of Homeland Security, shall—
									(i)on
				an ongoing basis, consider the inclusion of additional agents or toxins on the
				list of Tier I agents, as appropriate; and
									(ii)at least
				biennially, review the list of Tier I agents to determine whether any agents or
				toxins should be removed from the list.
									;
				and
					(3)in paragraph (3),
			 as so redesignated, by striking list under paragraph (1) and
			 inserting lists under paragraphs (1) and (2).
					(b)Amendments to
			 the Agricultural Bioterrorism Protection Act of 2002Section
			 212(a) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Tier I
				agents
								(A)Designation of
				tier I agentsNot later than 180 days after the date of enactment
				of the Weapons of Mass Destruction Prevention
				and Preparedness Act of 2010, the Secretary, in coordination with
				the Secretary of Homeland Security, shall by regulation designate as
				Tier I agents those agents and toxins—
									(i)for which the
				Secretary of Homeland Security has issued a Material Threat Determination under
				section 319F–2(c)(2) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2))
				regarding the agent or toxin, unless the Secretary of Agriculture determines,
				in coordination with the Secretary of Homeland Security, that such designation
				is unwarranted; or
									(ii)that meet the
				criteria under subparagraph (B).
									(B)CriteriaIn
				determining whether to designate an agent or toxin as a Tier I agent under
				subparagraph (A), the Secretary, in coordination with the Secretary of Homeland
				Security, shall consider—
									(i)whether the agent
				or toxin has clear potential to be used effectively in a biological attack that
				causes catastrophic consequences;
									(ii)information
				available from any biological or bioterrorism risk assessments conducted by the
				Department of Homeland Security or relevant assessments by other agencies;
				and
									(iii)such other
				criteria and information that the Secretary determines appropriate and
				relevant.
									(C)Inclusion of
				agents and toxins not previously listedAll agents or toxins
				designated by the Secretary as Tier I agents shall be included on the list
				maintained by the Secretary pursuant to paragraph (1).
								(D)Evaluation of
				Tier I agentsThe Secretary, in coordination with the Secretary
				of Homeland Security, shall—
									(i)on
				an ongoing basis, consider the inclusion of additional agents or toxins on the
				list of Tier I agents, as appropriate; and
									(ii)at least
				biennially, review the list of Tier I agents to determine whether any agents or
				toxins should be removed from the list.
									;
				and
					(3)by striking
			 list under paragraph (1) and inserting lists under
			 paragraphs (1) and (2).
					102.Enhanced
			 biosecurity measures
				(a)In
			 generalTitle III of the Homeland Security Act (6 U.S.C. 181 et
			 seq.) is amended by adding at the end the following:
					
						318.Enhanced
				biosecurity measures
							(a)DefinitionsIn
				this section:
								(1)Listed
				agentThe term listed agent means an agent or toxin
				included on—
									(A)the list
				established and maintained by the Secretary of Health and Human Services under
				section 351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1));
				or
									(B)the list
				established and maintained by the Secretary of Agriculture under section
				212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
				8401(a)(1)).
									(2)PersonThe
				term person has the meaning given that term in section 351A(l)(6)
				of the Public Health Service Act (42 U.S.C. 262a(l)(6)).
								(3)Tier I
				agentThe term Tier I agent means an agent or toxin
				designated as a Tier I agent under section 351A(a)(2) of the Public Health
				Service Act (42 U.S.C. 262a(a)(2)) or section 212(a)(2) of the Agricultural
				Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(2)).
								(b)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services and
				the Secretary of Agriculture, shall through a negotiated rulemaking under
				subchapter III of chapter 5 of title 5, United States Code, establish enhanced
				biosecurity measures for persons that possess, use, or transfer Tier I agents,
				which shall include—
								(1)standards for
				personnel reliability programs;
								(2)standards for
				biosecurity training of responsible officials, laboratory personnel, and
				support personnel employed by such persons;
								(3)standards for
				performing laboratory risk assessments;
								(4)risk-based
				laboratory security performance standards; and
								(5)any other security
				standards jointly determined necessary by the Secretary and the Secretary of
				Health and Human Services.
								(c)Negotiated
				rulemaking committeeThe negotiated rulemaking committee
				established by the Secretary under subsection (b) shall include representatives
				from—
								(1)the
				Department;
								(2)the Department of
				Health and Human Services;
								(3)the Department of
				Agriculture;
								(4)the Department of
				Defense;
								(5)the Department of
				Energy;
								(6)the Department of
				Justice;
								(7)for profit
				research institutions;
								(8)academic research
				institutions;
								(9)nonprofit research
				institutions; and
								(10)other interested
				parties, as the Secretary determines appropriate.
								(d)Time
				requirementThe procedures for the negotiated rulemaking
				conducted under subsection (b) shall be conducted in a timely manner to ensure
				that—
								(1)any
				recommendations with respect to proposed regulations are provided to the
				Secretary not later than 6 months after the date of enactment of this section;
				and
								(2)a final rule is
				promulgated not later than 12 months after the date of enactment of this
				section.
								(e)Factors To Be
				ConsideredIn developing proposed and final standards under
				subsection (b), the Secretary and the negotiated rulemaking committee shall
				consider factors including—
								(1)the
				recommendations of the Commission on the Prevention of Weapons of Mass
				Destruction Proliferation and Terrorism (established under section 1851 of the
				Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law
				110–53; 121 Stat. 501)), the National Science Advisory Board for Biosecurity
				(established under section 205 of the Pandemic and All-Hazards Preparedness Act
				(Public Law 109–417; 120 Stat. 2851)), the Trans-Federal Task Force on
				Optimizing Biosafety and Biocontainment Oversight, and any working group
				established under Executive Order 13486 (74 Fed. Reg. 2289) relating to
				strengthening laboratory biosecurity; and
								(2)how any
				disincentives to biological research arising from enhanced biosecurity measures
				can be minimized.
								(f)Implementation
				of enhanced biosecurity measures
								(1)EnforcementThe
				Secretary, in consultation as appropriate with the Secretary of Health and
				Human Services and the Secretary of Agriculture, shall enforce the standards
				promulgated under subsection (b).
								(2)Training
				programsThe Secretary of Health and Human Services, in
				consultation with the Secretary, shall develop or approve training programs
				that meet the standards promulgated under subsection (b).
								(3)Harmonization of
				regulations
									(A)Regulations
				under Public Health Service ActNot later than 120 days after the
				Secretary promulgates regulations or amendments thereto pursuant to this
				section, the Secretary of Health and Human Services shall amend regulations
				promulgated under the Select Agent Program under section 351A(b)(1) of the
				Public Health Service Act (42 U.S.C. 262a(b)(1)) to ensure that such
				regulations do not overlap or conflict with the regulations promulgated by the
				Secretary under this section.
									(B)Regulations
				under Agriculture Bioterrorism Protection Act of 2002Not later
				than 120 days after the Secretary promulgates regulations or amendments thereto
				pursuant to this section, the Secretary of Agriculture shall amend regulations
				promulgated under the Select Agent Program under section 212(b)(1) of the
				Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)) to
				ensure that such regulations do not overlap or conflict with the regulations
				promulgated by the Secretary under this section.
									(4)Penalties
									(A)Civil money
				penaltyIn addition to any other penalties that may apply under
				law, any person who violates any provision of regulations promulgated under
				subsection (b) shall be subject to a civil money penalty in an amount not
				exceeding $250,000 in the case of an individual and $500,000 in the case of any
				other person that possesses, uses, or transfers a Tier I agent.
									(B)Intermediate
				sanctions
										(i)In
				generalIf the Secretary determines that a person has violated
				any provision of regulations promulgated under this section, the Secretary may
				impose intermediate sanctions in lieu of the actions authorized by subsection
				(A).
										(ii)Types of
				sanctionsThe intermediate sanctions which may be imposed under
				paragraph (1) shall consist of—
											(I)directed plans of
				correction;
											(II)civil money
				penalties in an amount not to exceed $10,000 for each violation of, or for each
				day of substantial noncompliance with, the regulations promulgated under this
				section;
											(III)payment for the
				costs of onsite monitoring; or
											(IV)any combination
				of the actions described in subclauses (I), (II), and (III).
											(C)Suspension of
				research and funding
										(i)In
				generalIf the Secretary determines that a person has violated
				any provision of the regulations promulgated under subsection (b) and that the
				violation has endangered security, the Secretary may suspend the authority of
				the person to possess, use, or transfer Tier I agents until the violation has
				been remedied.
										(ii)NoticeIf
				the Secretary suspends the authority of a person to possess, use, or transfer
				Tier I agents under clause (i), the Secretary shall notify each executive
				agency that provides funding for research on Tier I agents by the
				person.
										(iii)SuspensionIf
				the head of an executive agency receives notice under clause (ii), the head of
				the executive agency may suspend the provision of funds to the person for
				research on Tier I agents.
										(iv)Rule of
				constructionNothing in this subparagraph shall be construed to
				limit or modify the authority to suspend the authority of a person to possess,
				use, or transfer Tier I agents, or to suspend funding for research under any
				other provision of law.
										(D)ProceduresThe
				Secretary shall develop and implement procedures with respect to when and how
				penalties or intermediate sanctions are to be imposed under this paragraph.
				Such procedures shall provide for notice to the person, a reasonable
				opportunity to respond to the proposed penalty or intermediate sanction, and
				appropriate procedures for appealing determinations relating to the imposition
				of a penalty or intermediate sanction.
									(5)Simultaneous
				laboratory inspections
									(A)Inspections by
				the department of homeland securityThe Secretary shall have the
				authority to inspect persons subject to the regulations promulgated under
				subsection (b) to ensure compliance with the regulations by such
				persons.
									(B)Simultaneous
				inspectionsAll Federal agencies conducting inspections of a
				person to ensure compliance with regulations promulgated under subsection (b),
				regulations promulgated under section 351A(b)(1) of the Public Health Service
				Act (42 U.S.C. 262a(b)(1)), regulations promulgated under section 212(b)(1) of
				the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)), or
				security standards applicable under a contract between a Federal agency and the
				person shall be conducted simultaneously to the extent practicable.
									(C)Joint inspection
				proceduresFederal agencies conducting simultaneous inspections
				of a person under this paragraph shall cooperate, to the maximum extent
				practicable, to ensure that the inspections are conducted efficiently and in a
				manner that minimizes the administrative burden on the person.
									(D)Inspection
				reportsAny report of inspection of a person conducted by a
				Federal agency to enforce regulations promulgated under subsection (b),
				regulations promulgated under section 351A(b)(1) of the Public Health Service
				Act (42 U.S.C. 262a(b)(1)), regulations promulgated under section 212(b)(1) of
				the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(b)(1)), or
				security standards applicable under a contract between the Federal agency and
				the person shall be made available to any other Federal agency that enforces
				any such regulations with respect to the person or that funds research of a
				Tier I agent or a listed agent by the
				person.
									.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section and the amendments made by this
			 section.
				(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 317 the following:
					
						
							Sec. 318. Enhanced biosecurity
				measures.
						
						.
				103.Laboratory and
			 facility registration and database
				(a)In
			 generalSection 351A of the Public Health Service Act (42 U.S.C.
			 262a) is amended—
					(1)by redesignating
			 subsections (f) through (m) as (g) through (n) respectively; and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Laboratory and
				facility registration and database
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Secretary of Agriculture, shall by regulation
				establish criteria defining characteristics, features, or equipment that could
				facilitate the misuse of a laboratory or other facility for the purposes of
				developing a biological weapon, which may include—
									(A)technology that is
				particularly suitable to the development of an effective biological weapon,
				such as technology that would enable synthesis of Tier I agents;
									(B)features that
				would enable an individual to develop a biological weapon while escaping
				detection; and
									(C)such other
				characteristics as the Secretary determines appropriate.
									(2)Registry
				agents
									(A)In
				generalThe Secretary, in coordination with the Secretary of
				Agriculture and the Secretary of Homeland Security, shall establish and
				maintain by regulation a list of biological agents and toxins that have the
				potential to pose a severe threat to public, animal, or plant health but for
				which the potential to be used in a biological attack has not been
				established.
									(B)DesignationAgents
				listed pursuant to subparagraph (A) shall be designated as Registry
				Agents.
									(C)Exclusion of
				select agentsIn determining whether to designate a biological
				agent or toxin as a Registry Agent, the Secretary shall exclude agents or
				toxins listed pursuant to subsection (a)(1) of this section and section
				212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002.
									(3)Regulations
				governing registration and database
									(A)Regulations
				requiring registrationThe Secretary shall by regulation require
				the registration with the Secretary of laboratories or other facilities
				that—
										(i)meet the criteria
				established pursuant to paragraph (1); or
										(ii)possess, use, or
				transfer Registry Agents designated under paragraph (2).
										(B)DatabaseThe
				Secretary shall maintain a national database that includes the locations of
				each laboratory or other facility required to be registered under this
				subsection, the criteria established pursuant to paragraph (1) that are
				applicable to the laboratory or facility, the Registry Agents that are
				possessed or used at or transferred by the laboratory or facility, and the name
				of the person that owns or controls the laboratory or facility.
									(C)Additional
				registration requirementsAn individual who possesses, uses, or
				transfers Registry Agents at a location other than a laboratory or other
				facility shall be required to register with the Secretary pursuant to this
				subsection.
									(4)PenaltiesIn
				addition to any other penalties that may apply under law, any person who
				violates any provision of this subsection shall be subject to the United States
				for a civil penalty in an amount not to exceed $25,000 in the case of an
				individual and $50,000 in the case of any other person.
								(5)Access to
				databaseThe Secretary shall make the database established under
				paragraph (3) available to the Secretary of Homeland Security, the Secretary of
				Agriculture, the Secretary of Defense, the Attorney General, and such agencies
				as the Secretary determines appropriate.
								(6)Biosecurity and
				biosafety best practicesThe Secretary, in consultation with the
				Secretary of Homeland Security and the Secretary of Agriculture, shall promote
				biosecurity and biosafety best practices to entities registered under paragraph
				(3).
								(7)Disclosure of
				informationNo Federal agency shall disclose under section 552 of
				title 5, United States Code, any information contained in the database
				established pursuant to paragraph
				(3).
								.
					(b)Revision of the
			 list of biological agents and toxins
					(1)Review of listed
			 agents
						(A)Review by the
			 Secretary of Health and Human ServicesNot later than 180 days
			 after the establishment of the list pursuant to subsection (f)(2) of section
			 351A of the Public Health Service Act (as added by subsection (a)), the
			 Secretary of Health and Human Services shall conduct a comprehensive review of
			 the list of biological agents and toxins maintained pursuant to subsection
			 (a)(1) of such section to determine which listed agents and toxins should
			 instead be listed as Registry Agents (as described under such subsection
			 (f)(2)).
						(B)Review by the
			 Secretary of AgricultureNot later than 180 days after the
			 establishment of the list pursuant to subsection (f)(2) of section 351A of the
			 Public Health Service Act (as amended by subsection (a)), the Secretary of
			 Agriculture shall conduct a comprehensive review of the list of biological
			 agents and toxins maintained pursuant to section 212(a)(1) of the Agricultural
			 Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)) to determine which
			 listed agents and toxins should instead be listed as Registry Agents (as
			 described under such subsection (f)(2)).
						(2)Amendments to
			 the Public Health Service Act
						(A)CriteriaSection
			 351A(a)(1)(B)(i) of the Public Health Service Act (42 U.S.C. 262a(a)(1)(B)(i))
			 is amended—
							(i)by
			 redesignating subclauses (III) and (IV) as subclauses (IV) and (V),
			 respectively; and
							(ii)by
			 inserting after subclause (II) the following:
								
									(III)the suitability
				of the agent or toxin to be used in a biological
				attack;
									.
							(B)Exemptions for
			 clinical or diagnostic laboratoriesSection 351A(h)(1) of the
			 Public Health Service Act (42 U.S.C. 262a(h)(1)), as redesignated by subsection
			 (a), is amended by striking subsections (b) and (c) and
			 inserting subsections (b), (c), and (f).
						(3)Amendments to
			 the Agricultural Bioterrorism Protection ActSection
			 212(a)(1)(B)(i) of the Agricultural Bioterrorism Protection Act of 2002 (7
			 U.S.C. 8401(a)(1)(B)(i)) is amended—
						(A)by redesignating
			 subclauses (III) and (IV) as subclauses (IV) and (V), respectively; and
						(B)by inserting after
			 subclause (II) the following:
							
								(III)the suitability
				of the agent or toxin to be used in a biological
				attack;
								.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				(d)Conforming
			 amendments
					(1)Public Health
			 Service ActSection 351A of the Public Health Service Act (42
			 U.S.C. 262a) is amended—
						(A)in subsection
			 (e)(7)(B)(ii) by striking subsection (h) and inserting
			 subsection (i);
						(B)in subsection
			 (i)(1)(E), as redesignated by subsection (a), by striking subsection
			 (f) and inserting subsection (g);
						(C)in subsection (k),
			 as so redesignated, by striking subsection (l) and inserting
			 subsection (m); and
						(D)in subsection (l),
			 as so redesignated, by striking subsection (j) and inserting
			 subsection (k).
						(2)Agricultural
			 Bioterrorism Protection Act of 2002Section 212(g)(1)(E) of the
			 Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(g)(1)(E)) is
			 amended by striking 351A(g)(3) and inserting
			 351A(h)(3).
					104.Background
			 checksSection 351A(e)(3)(A)
			 of the Public Health Service Act (42 U.S.C. 262a(e)(3)(A)) is amended by adding
			 at the end the following: In identifying whether an individual is within
			 a category specified in subparagraph (B)(ii)(II), the Attorney General shall
			 consult with the Secretary of Homeland Security to determine if the Department
			 of Homeland Security possesses any information relevant to the identification
			 of such an individual by the Attorney General..
			105.Biological
			 laboratory protection
				(a)Academic and
			 nonprofit high containment biological laboratory protection grants
					(1)Grants
			 authorizedThe Secretary of
			 Homeland Security, acting through the Administrator of the Federal Emergency
			 Management Agency, may award grants to academic and nonprofit organizations and
			 to State, local, and tribal governments to implement security improvements at
			 laboratories of such organizations and governments that possess, use, or
			 transfer Tier I agents or toxins, as so designated under section 351A(a)(2) of
			 the Public Health Service Act or section 212(a)(2) of the Agricultural
			 Bioterrorism Protection Act of 2002, as amended by this Act.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Department of Homeland Security to carry out this subsection, $50,000,000 for
			 each of fiscal years 2011 through 2014.
					(b)Voluntary
			 vulnerability assessmentsIn carrying out section 201(d)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 121(d)(2)), the Secretary of
			 Homeland Security shall encourage the voluntary participation of laboratories
			 working with biological agents and toxins, as so designated under section
			 351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1)) or section
			 212(a)(1) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C.
			 8401(a)(1)), commensurate with the risks such agents and toxins pose.
				106.Biosecurity
			 information sharing
				(a)Amendment to the
			 Public Health Service ActSection 351A(d) of the Public Health
			 Service Act (42 U.S.C. 262a(d)) is amended by inserting after paragraph (2) the
			 following:
					
						(3)Federal agency
				accessThe Secretary shall ensure access to the database
				established pursuant to paragraph (2) by the Secretary of Agriculture, the
				Secretary of Homeland Security, the Attorney General, the Secretary of Energy,
				the Secretary of Defense, and any other Federal agency that the Secretary
				determines
				appropriate.
						.
				(b)Amendment to the
			 Agricultural Bioterrorism Protection Act of 2002Section 212(d)
			 of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(d)) is
			 amended by inserting after paragraph (2) the following:
					
						(3)Federal agency
				accessThe Secretary shall ensure access to the database
				established pursuant to paragraph (2) by the Secretary of Health and Human
				Services, the Secretary of Homeland Security, the Attorney General, the
				Secretary of Energy, the Secretary of Defense, and any other Federal agency
				that the Secretary determines
				appropriate.
						.
				(c)Amendment to the
			 Homeland Security Act of 2002Title III of the Homeland Security
			 Act of 2002 (6 U.S.C. 181 et seq.), as amended by section 102, is amended by
			 adding at the end the following:
					
						319.Biosecurity
				information sharing
							(a)In
				generalConsistent with the responsibilities under section
				201(d), the Secretary shall ensure that State, local, and tribal governments
				have access to relevant safety and security information relating to biological
				laboratories and facilities in or in close proximity to the jurisdiction of the
				State, local, or tribal government, as the Secretary determines
				appropriate.
							(b)Access to
				information in databasesIn carrying out this section, the
				Secretary may utilize information from the national databases established under
				subsections (d)(2) and (f)(3) of section 351A of the Public Health Service Act
				(42 U.S.C. 262a) and section 212(d)(2) of the Agricultural Bioterrorism
				Protection Act of 2002 (7 U.S.C. 8401(d)(2)).
							(c)Classified and
				sensitive informationThe Secretary shall ensure that any
				information disseminated under this section is disseminated consistent
				with—
								(1)the authority of
				the Director of National Intelligence to protect intelligence sources and
				methods under the National Security Act of 1947 (50 U.S.C. 401 et seq.) and
				related procedures or similar authorities of the Attorney General concerning
				sensitive law enforcement information;
								(2)section 552a of
				title 5, United States Code (commonly referred to as the Privacy Act of 1974);
				and
								(3)other relevant
				laws.
								.
				(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 318, as added by section 102, the
			 following:
					
						
							Sec. 319. Biosecurity information
				sharing.
						
						.
				107.Research with
			 the Variola virus genome
				(a)RegulationsFor
			 the purposes of preventing a reengineering of the live Variola virus from
			 Variola virus DNA fragments or parts of the Variola virus genome, not later
			 than 180 days after the date of enactment of this Act, the Secretary of Health
			 and Human Services, in consultation with the Secretary of Homeland Security,
			 shall promulgate regulations governing the distribution, synthesis, and
			 handling of Variola virus DNA.
				(b)ConsiderationsThe
			 regulations promulgated under subsection (a) shall take into account—
					(1)the
			 recommendations issued by the World Health Organization concerning the
			 distribution, handling, and synthesis or Variola virus DNA in May 2008;
			 and
					(2)the continuing
			 importance of research by the legitimate scientific community with fragments of
			 the Variola virus genome for the purposes of preventing smallpox or developing
			 vaccines or treatments against smallpox.
					(c)InclusionsThe
			 regulations promulgated under subsection (a) shall include regulations
			 regarding—
					(1)which research
			 entities are qualified to receive Variola virus DNA fragments taking into
			 account adequate security and safety measures;
					(2)the rules under
			 which distribution to qualifying research entities may occur;
					(3)the appropriate
			 limits on the numbers of and length of base pairs of Variola virus DNA that can
			 be handled by a qualifying laboratory;
					(4)the appropriate
			 limits on the total genome size of Variola virus DNA fragments that may be
			 handled by a qualifying laboratory;
					(5)the appropriate
			 limits on synthesizing Variola virus DNA; and
					(6)any other matters
			 determined necessary by the Secretary to carry out the purposes of section
			 351A(a) of the Public Health Service Act (as amended by this Act).
					IIResponse to a
			 weapon of mass destruction attack
			AEnsuring access to
			 medical countermeasures during emergencies
				201.National
			 Medical Countermeasure Dispensing StrategyTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by inserting after section 319M the
			 following:
					
						319N.National
				Medical Countermeasure Dispensing Strategy
							(a)DefinitionsIn
				this section—
								(1)the term
				appropriate committees of Congress means—
									(A)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Health,
				Education, Labor, and Pensions of the Senate; and
									(B)the Committee on
				Homeland Security, the Committee on Energy and Commerce, and the Committee on
				Oversight and Government Reform of the House of Representatives;
									(2)the term
				dispense means to provide medical countermeasures to an affected
				population in response to a threat or incident;
								(3)the term
				medical countermeasure means a drug (as that term is defined in
				section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act), a device (as
				that term is defined in section 201(h) of such Act), or a biological product
				(as that term is defined in section 351 of this Act), to—
									(A)diagnose,
				mitigate, prevent, or treat harm from any biological agent (including organisms
				that cause an infectious disease) or toxin, chemical, radiological, or nuclear
				agent that may cause a public health emergency; or
									(B)diagnose,
				mitigate, prevent, or treat harm from a condition that may result in adverse
				health consequences or death and may be caused by administering a drug,
				biological product, or device; and
									(4)the term
				public health emergency means a public health emergency declared
				by the Secretary under section 319.
								(b)StrategyThe
				Secretary, in coordination with the Secretary of Homeland Security and the
				Postmaster General, shall develop, coordinate, and maintain a National Medical
				Countermeasure Dispensing Strategy (referred to in this section as the
				National MCM Dispensing Strategy).
							(c)ContentsThe
				National MCM Dispensing Strategy shall—
								(1)encompass all
				aspects of the Federal role in dispensing medical countermeasures (referred to
				in this section as MCMs) and describe methods by which the
				Federal Government may assist State, local, and tribal governments to dispense
				MCMs;
								(2)address a variety
				of geographical areas, population densities, and demographics;
								(3)create a
				multilayered approach for the dispensing of MCMs that includes
				redundancies;
								(4)address—
									(A)a staffing plan
				for dispensing MCMs, including—
										(i)for MCM dispensing
				locations; and
										(ii)for dispensing
				through the United States Postal Service;
										(B)requirements for
				timeliness of MCM dispensing;
									(C)appropriateness,
				effectiveness, and efficiency of differing methods of MCM dispensing;
									(D)measures and
				evaluations of MCM dispensing effectiveness and efficiency;
									(E)liability issues
				associated with MCM dispensing, considering—
										(i)the volunteer
				force;
										(ii)medical
				personnel;
										(iii)potential
				adverse reactions to medications;
										(iv)participating
				employees of the United States Postal Service; and
										(v)security
				personnel;
										(F)security issues,
				including—
										(i)partnerships with
				law enforcement; and
										(ii)necessary levels
				of security to protect MCM dispensing locations and related personnel,
				participating employees of the United States Postal Service, and transportation
				of MCMs;
										(G)communications
				issues, including—
										(i)communications
				between the Federal, State, local, and tribal government officials that may be
				involved in dispensing MCMs;
										(ii)communications
				between the government and private sector; and
										(iii)the creation of
				prescripted messages or message templates so that information about how people
				can acquire MCMs can be disseminated quickly in anticipation of or in the
				immediate aftermath of a biological attack or a naturally occurring disease
				outbreak;
										(H)transportation of
				MCMs to dispensing locations;
									(I)implementation and
				operations of dispensing plans;
									(J)necessary levels
				of Federal technical assistance in developing MCM dispensing
				capabilities;
									(K)measures that are
				necessary in order so that actions taken pursuant to the National MCM
				Dispensing Strategy will comply with applicable requirements of the Federal
				Food, Drug, and Cosmetic Act and of section 351 of this Act; and
									(L)any other topics
				that the Secretary determines appropriate; and
									(5)be exercised
				regularly in various jurisdictions.
								(d)CoordinationWhere
				appropriate, the Secretary, in coordination with the Secretary of Homeland
				Security and the Postmaster General, shall coordinate with State, local, and
				tribal government officials, private sector, and nongovernmental organizations
				in development of the National MCM Dispensing Strategy.
							(e)Reports to
				Congress
								(1)In
				generalThe Secretary, in coordination with the Secretary of
				Homeland Security and the Postmaster General, shall—
									(A)not later than 180
				days after the date of enactment of this section, submit the National MCM
				Dispensing Strategy to the appropriate committees of Congress; and
									(B)not later than 180
				days after the submission of the Strategy under subparagraph (A), submit an
				implementation plan for such Strategy to the appropriate committees of
				Congress.
									(2)Status
				reportNot later than 1 year after the submission of the
				implementation plan under paragraph (1)(B), the Secretary, in coordination with
				the Secretary of Homeland Security and the Postmaster General, shall submit to
				the appropriate committees of Congress a report describing the status of the
				activities taken pursuant to the implementation
				plan.
								.
				202.Tailoring of
			 the national medical countermeasure dispensing strategy
					(a)In
			 general
						(1)PlansThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security and, where appropriate, the Postmaster General, shall tailor
			 implementation of the National MCM Dispensing Strategy established under
			 section 319N of the Public Health Service Act (as added by section 201)
			 for—
							(A)Cities Readiness
			 Initiative jurisdictions and other densely populated metropolitan areas deemed
			 at highest risk of being the target of a terrorist attack;
							(B)representative
			 localities of varying geographic sizes, population densities, and demographics;
			 and
							(C)any other unique
			 or specific local needs the Secretary of Health and Human Services deems
			 appropriate.
							(2)Consultation
			 with State, local, and tribal governmentsIn fulfilling the
			 requirements of paragraph (1), the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security and, where appropriate,
			 the Postmaster General, shall consult with State, local, and tribal
			 officials.
						(3)ReviewThe
			 Secretary of Homeland Security, during and in conjunction with the creation of
			 tailored National MCM Dispensing Strategy plans under paragraph (1),
			 shall—
							(A)provide a review
			 of transportation and logistics capabilities for moving medical countermeasures
			 from State, local, and tribal receiving, staging, and storing sites to
			 dispensing locations;
							(B)review security
			 plans and capabilities for protecting transportation of medical countermeasures
			 and dispensing locations;
							(C)work in
			 coordination with the Postmaster General to review security for protecting
			 United States Postal Service employees performing dispensing;
							(D)assist State,
			 local, and tribal governments in building partnerships with law enforcement to
			 perform security for medical countermeasure transportation and
			 dispensing;
							(E)assist State,
			 local, and tribal governments in working with emergency response providers to
			 create appropriate roles for their participation in the tailored Strategy
			 plans; and
							(F)determine other
			 assistance that may be offered to State, local, and tribal governments with
			 respect to logistics, transportation, security, or other issues that the
			 Secretary of Homeland Security determines appropriate.
							(b)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
					203.Expansion in
			 the use of the U.S. Postal Service to deliver medical countermeasures
					(a)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, and in a manner that complies with the applicable requirements of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of section 351
			 of the Public Health Service Act (42 U.S.C. 262), shall expand existing pilot
			 programs to utilize the United States Postal Service to deliver medical
			 countermeasures in an emergency.
					(b)TimelineThe
			 Postmaster General shall increase the ability of the United States Postal
			 Service, contingent on the voluntary participation of additional jurisdictions,
			 to deliver medical countermeasures to homes in—
						(1)5
			 additional Cities Readiness Initiative jurisdictions not later than 1 year
			 after the date of enactment of this Act; and
						(2)15 additional
			 Cities Readiness Initiative jurisdictions not later than 2 years after the date
			 of enactment of this Act.
						(c)USPS
			 MedkitsThe Secretary of Health and Human Services, in
			 coordination with the Postmaster General and the Secretary of Homeland
			 Security, shall, on a biennial basis, reevaluate the contents of medkits
			 provided to enrolled United States Postal Service employees and immediate
			 family members of those employees under the U.S. Postal Service Dispensing
			 Plan.
					(d)Content
			 considerationIn establishing the appropriate contents for
			 medkits under subsection (c), the Secretary of Health and Human Services
			 shall—
						(1)consider
			 information available from any biological or bioterrorism risk assessments
			 conducted by the Department of Homeland Security or other relevant assessments
			 by other departments or the intelligence community;
						(2)consider the
			 criteria described in section 351A(a)(1)(B) of the Public Health Service Act
			 (42 U.S.C. 262a(a)(1)(B));
						(3)consult with
			 private and public organizations, as appropriate;
						(4)comply with
			 applicable requirements of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 301 et seq.) and of section 351 of the Public Health Service Act (42 U.S.C.
			 262); and
						(5)consider such
			 other criteria and information that the Secretary of Health and Human Services
			 determines appropriate.
						(e)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services, the Postmaster General, and the Secretary of
			 Homeland Security shall submit to the appropriate committees of Congress a
			 report on the implementation of this section.
					(f)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security, the Committee on Energy and Commerce, and the Committee on
			 Oversight and Government Reform of the House of Representatives;
							(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency; and
						(3)the term
			 public health emergency means a public health emergency declared
			 by the Secretary of Health and Human Services under section 319 of the Public
			 Health Service Act (42 U.S.C. 247d).
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					204.Dispensing
			 medical countermeasures through employers
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives;
							(2)the terms biological agent and
			 toxin have the meanings given those terms in section 178 of title
			 18, United States Code;
						(3)the term
			 covered Federal facility means a Federal facility determined by
			 the Secretary of Health and Human Services, in coordination with the Secretary
			 of Homeland Security, to be of sufficient size, workforce level, and geographic
			 location to warrant developing a plan for receiving and dispensing medical
			 countermeasures to employees working in the Federal facility;
						(4)the term
			 dispense means to provide medical countermeasures to an affected
			 population in response to a threat or incident;
						(5)the term
			 medical countermeasure means a drug (as that term is defined in
			 section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act), a device (as
			 that term is defined in section 201(h) of such Act), or a biological product
			 (as that term is defined in section 351 of this Act), to—
							(A)diagnose,
			 mitigate, prevent, or treat harm from any biological agent (including organisms
			 that cause an infectious disease) or toxin, chemical, radiological, or nuclear
			 agent that may cause a public health emergency; or
							(B)diagnose,
			 mitigate, prevent, or treat harm from a condition that may result in adverse
			 health consequences or death and may be caused by administering a drug,
			 biological product, or device; and
							(6)the term
			 public health emergency means a public health emergency declared
			 by the Secretary of Health and Human Services under section 319 of the Public
			 Health Service Act (42 U.S.C. 247d).
						(b)Federal
			 plan
						(1)In
			 generalThe head of each
			 executive agency, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, and in a manner that complies
			 with the applicable requirements of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) and of section 351 of the Public Health Service Act (42
			 U.S.C. 262), shall develop a plan to receive and dispense medical
			 countermeasures to individuals employed by the executive agency—
							(A)if the individuals work in a covered
			 Federal facility that is likely the target, or located in an area that is
			 likely a target, of an act of terrorism involving a biological agent or toxin;
			 or
							(B)in the event of a
			 naturally occurring outbreak of an infectious disease that may result in a
			 national epidemic.
							(2)ContentsThe
			 plans developed under paragraph (1) shall identify individuals in the covered
			 Federal facility who will be performing receiving and dispensing of medical
			 countermeasures to employees.
						(3)ReviewThe
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall review and approve the plans developed under paragraph
			 (1).
						(4)ExercisesOn
			 a biennial basis, the head of each executive agency shall conduct exercises of
			 the plan developed by the head of the executive agency under paragraph
			 (1).
						(c)Other
			 employersThe Secretary of Health and Human Services, in
			 coordination with Secretary of Homeland Security, shall establish a set of best
			 practices to guide and promote medical countermeasure dispensing capabilities
			 among private sector entities.
					(d)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in coordination with the Secretary of Homeland
			 Security, shall submit to the appropriate committees of Congress a report on
			 the implementation of this section.
					205.
			 Personal medkits for emergency response providers and members of preparedness
			 organizations
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 106, is further amended by adding at the
			 end the following:
						
							320.Personal
				medkits for emergency response providers and members of preparedness
				organizations
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on
				Homeland Security and Governmental Affairs and the Committee on Health,
				Education, Labor, and Pensions of the Senate; and
										(B)the Committee on
				Homeland Security and the Committee on Energy and Commerce of the House of
				Representatives;
										(2)the term
				immediate family member means an individual who is a cohabitating
				family member or domestic partner;
									(3)the term
				preparedness organization means an organization that contributes
				to State or local preparedness for an emergency or major disaster (as those
				terms are defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122)), including Community Emergency
				Response Teams, the Medical Reserve Corps, the Fire Corps, and the citizen
				preparedness programs of the American Red Cross;
									(4)the term
				medkit means a cache of antibiotics and other medical
				countermeasures to be used during a public health emergency;
									(5)the term
				medkit program means the program established under subsection (b);
				and
									(6)the term
				public health emergency means a public health emergency declared
				by the Secretary of Health and Human Services under section 319 of the Public
				Health Service Act (42 U.S.C. 247d).
									(b)EstablishmentThe
				Secretary, in coordination with the Secretary of Health and Human Services and
				in a manner that complies with applicable requirements of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of section 351 of the Public
				Health Service Act (42 U.S.C. 262), shall establish a program to distribute
				medkits to emergency response providers, members of preparedness organizations,
				and immediate family members of an emergency response provider or member of a
				preparedness organization.
								(c)Medkit program
				components
									(1)In
				generalAn emergency response provider, member of a preparedness
				organization, or immediate family member of an emergency response provider or
				member of a preparedness organization participating in the medkit program
				shall—
										(A)register with the
				Secretary;
										(B)before the
				distribution of a medkit, receive training regarding—
											(i)the proper use and
				dosing of medical countermeasures;
											(ii)reporting of the
				use of a medkit;
											(iii)the proper
				storage of a medkit; and
											(iv)any other topic
				determined appropriate by the Secretary;
											(C)before the
				distribution of a medkit, undergo appropriate medical screening; and
										(D)report the use of
				a medkit within a reasonable time period, as established by the
				Secretary.
										(2)InventoryThe
				Secretary shall conduct an annual inventory of medkits distributed under the
				medkit program.
									(d)Authorization
				and contents
									(1)In
				generalThe Secretary shall coordinate with the Secretary of
				Health and Human Services and the Commissioner of Food and Drugs to—
										(A)seek an emergency
				use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 360bbb–3), if needed, to allow distribution and use of medkits under
				the medkit program; and
										(B)establish the
				appropriate contents for medkits distributed under the medkit program.
										(2)Content
				considerationIn establishing the appropriate contents for
				medkits under paragraph (1)(B), the Secretary, in coordination with the
				Secretary of Health and Human Services, shall—
										(A)consider
				information available from any biological or bioterrorism risk assessments
				conducted by the Department of Homeland Security or other relevant assessments
				by other departments or the intelligence community;
										(B)consider the
				criteria described in section 351A(a)(1)(B) of the Public Health Service Act
				(42 U.S.C. 262a(a)(1)(B));
										(C)consult with
				relevant private and public organizations; and
										(D)consider such
				other criteria and information that the Secretary, in coordination with the
				Secretary of Health and Human Services, determines appropriate.
										(e)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report on the
				implementation of this section.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section, $20,000,000 for each of fiscal years 2011
				through
				2013.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 319, as added by section 106 of this Act,
			 the following:
						
							
								Sec. 320. Personal medkits for emergency response providers and
				members of preparedness
				organizations.
							
							.
					206.General public
			 medkit pilot program
					(a)DefinitionsIn
			 this section—
						(1)the term
			 medical countermeasures means a drug or biological product used to
			 mitigate, prevent, or treat harm from any biological agent (including organisms
			 that cause an infectious disease) or toxin or chemical, radiological, or
			 nuclear agent that may cause a public health emergency; and
						(2)the term
			 medkit means a cache of antibiotics and other medical
			 countermeasures to be used during a public health emergency declared by the
			 Secretary of Health and Human Services under section 319 of the Public Health
			 Service Act (42 U.S.C. 247d).
						(b)Pilot
			 programThe Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security, shall conduct a pilot
			 program to study the feasibility of providing personal medkits to the
			 public.
					(c)RequirementsIn
			 carrying out the pilot program, the Secretary of Health and Human Services, in
			 coordination with the Secretary of Homeland Security and in a manner that
			 complies with applicable requirements of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.) and of section 351 of the Public Health Service Act
			 (42 U.S.C. 262), shall ensure that—
						(1)enrollment of
			 participants in the pilot program encompasses a diverse range of municipality
			 sizes, various geographic locations, and different socioeconomic
			 statuses;
						(2)the number of
			 enrolled participants in the program shall be expanded significantly beyond the
			 number of those enrolled in the 2006 St. Louis Medkit evaluation study,
			 conducted by the Centers for Disease Control and Prevention;
						(3)the program shall
			 evaluate the ability of households to maintain medkits in the home as directed
			 and reserve for emergency use; and
						(4)prior to obtaining
			 a medkit, participants are required to receive training regarding—
							(A)proper use and
			 dosing of medical countermeasures;
							(B)reporting of use
			 of medkits;
							(C)proper storage of
			 medkits; and
							(D)any other
			 information that the Secretary of Health and Human Services and the Secretary
			 of Homeland Security determine appropriate.
							(d)Authorization
			 and contentThe Secretary of Health and Human Services and the
			 Secretary of Homeland Security shall coordinate with the Commissioner of Food
			 and Drugs—
						(1)to seek an
			 emergency use authorization under section 564 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–3), if needed, to allow distribution of medkits
			 for the purpose of the pilot program; and
						(2)to establish the
			 appropriate contents of medkits to the public for the pilot program.
						(e)Report
						(1)Appropriate
			 committees of CongressIn this subsection, the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives.
							(2)ReportNot
			 later than 90 days after completion of the program under this section, the
			 Secretary of Health and Human Services, in coordination with the Secretary of
			 Homeland Security, shall submit to the appropriate committees of Congress a
			 report on the conclusions of such program. The report shall include
			 recommendations and conclusions on the feasibility of creating a national
			 medkit program, through which medkits would be distributed widely to the
			 public.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					207.Report on the
			 use of expiring countermeasures
					(a)In
			 generalThe Secretary of Health and Human Services shall contract
			 with the Director of the Institute of Medicine to conduct a study to be
			 completed not later than 1 year after the date of enactment of this Act that
			 examines the feasibility and effectiveness of alternative uses of medical
			 countermeasures (as defined in section 319N of the Public Health Service Act,
			 as added by section 201 of this Act), including vaccines, in the Strategic
			 National Stockpile before the expiration of the medical countermeasures.
					(b)AreasThe
			 study under subsection (a) shall include the examination of—
						(1)the effectiveness
			 of allowing States to access medical countermeasures approaching expiration in
			 a timely way to allow emergency response providers (as defined in section 2 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101)) in those States to
			 voluntarily choose pre-event or post-event vaccination or treatment; and
						(2)the ability of
			 States to effectively determine which personnel should receive pre-event
			 treatment using the medical countermeasures approaching expiration from the
			 Strategic National Stockpile.
						BBioforensics
			 capabilities and strategy
				211.Bioforensics
			 capabilities and strategy
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by section 205, is further amended by adding at the
			 end the following:
						
							321.Bioforensics
				capabilities and strategy
								(a)DefinitionsIn
				this section—
									(1)the term
				appropriate committees of Congress means—
										(A)the Committee on
				Homeland Security and Governmental Affairs, the Committee on the Judiciary, the
				Committee on Health, Education, Labor, and Pensions, the Committee on
				Agriculture, Nutrition, and Forestry, and the Committee on Armed Services of
				the Senate; and
										(B)the Committee on
				Homeland Security, the Committee on the Judiciary, the Committee on Energy and
				Commerce, the Committee on Agriculture, and the Committee on Armed Services of
				the House of Representatives;
										(2)the term
				bioforensic means the scientific discipline dedicated to analyzing
				evidence from a bioterrorism act, biological agent or toxin based criminal act,
				or inadvertent biological agent or toxin release for attribution
				purposes;
									(3)the term
				National Bioforensics Analysis Center means the National
				Bioforensics Analysis Center established under subsection (b);
									(4)the term
				national bioforensics repository collection means the national
				bioforensics repository collection established under subsection (c)(1);
				and
									(5)the term
				national bioforensics strategy means the national bioforensics
				strategy developed under subsection (d)(1).
									(b)National
				Bioforensics Analysis CenterThere is in the Department a
				National Bioforensics Analysis Center which shall—
									(1)serve as the lead
				Federal facility to conduct and facilitate bioforensic analysis in support of
				the executive agency with primary responsibility for responding to the
				biological incident;
									(2)maintain the
				national bioforensics repository collection as a reference collection of
				biological agents and toxins for comparative bioforensic identifications;
				and
									(3)support threat
				agent characterization studies and bioforensic assay development.
									(c)National
				bioforensic repository collection
									(1)In
				generalThe National Bioforensics Analysis Center shall maintain
				a national bioforensics repository collection.
									(2)ActivitiesThe
				national bioforensics repository collection shall—
										(A)receive, store,
				and distribute biological threat agents and toxins and related biological
				agents and toxins;
										(B)serve as a
				reference collection for comparative bioforensic identifications; and
										(C)support threat
				agent characterization studies and bioforensic assay development.
										(3)Participation
										(A)In
				generalThe Secretary, the Attorney General, the Secretary of
				Health and Human Services, the Secretary of Agriculture, the Secretary of
				Defense, and the head of any other appropriate executive agency with a
				biological agent or toxin collection that is useful for the bioforensic
				analysis of biological incidents, performance of biological threat agent
				characterization studies, or development of bioforensic assays shall provide
				samples of relevant biological agents and toxins, as determined by the
				Secretary, in consultation with the head of the executive agency possessing the
				agent or toxin, which shall not include any variola virus, to the national
				bioforensics repository collection.
										(B)Other biological
				agents and toxinsThe Secretary shall encourage the contribution
				of public and private biological agent and toxin collections to the national
				bioforensics repository collection that were collected or created with support
				from a Federal grant or contract and that support the functions described in
				paragraph (2).
										(4)AccessThe
				Secretary shall—
										(A)provide an
				executive agency that submits a biological agent or toxin to the national
				bioforensics repository collection with access to the national bioforensics
				repository collection; and
										(B)establish a
				mechanism to provide public and private entities with access to the national
				bioforensics repository collection, as appropriate, for scientific analysis of
				a biological agent or toxin in the national bioforensics repository collection,
				with appropriate protection for intellectual property rights.
										(5)Report
										(A)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, in consultation with the Attorney General, the
				Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency
				that will participate in or contribute to the national bioforensics repository
				collection, shall submit to the appropriate committees of Congress a report
				regarding the national bioforensics repository collection.
										(B)ContentsThe
				report submitted under subparagraph (A) shall—
											(i)discuss the status
				of the establishment of the national bioforensics repository collection;
											(ii)identify domestic
				and international biological agent and toxin collections that would prove
				useful in carrying out the functions of the national bioforensics repository
				collection;
											(iii)examine any
				access or participation issues affecting the establishment of the national
				bioforensics repository collection or the ability to support bioforensic
				analysis, threat characterization studies, or bioforensic assay development,
				including—
												(I)intellectual
				property concerns;
												(II)access to
				collected or created biological agent or toxin collections funded by a Federal
				grant or contract;
												(III)costs for the
				national bioforensics repository collection associated with accessing domestic
				and international biological agent and toxin collections;
												(IV)costs incurred by
				domestic and international biological agent and toxin collections to allow
				broad access or contribute biological agents or toxins to the national
				bioforensics repository collection; and
												(V)access to the
				national bioforensics repository collection by public and private researchers
				to support threat characterization studies and bioforensic assay development;
				and
												(iv)other issues
				determined appropriate by the Secretary.
											(d)National
				bioforensic strategy
									(1)In
				generalThe Secretary, in coordination with the Attorney General,
				the Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of Defense, and the head of any other appropriate executive agency,
				as determined by the Secretary, shall develop, coordinate, and maintain a
				national bioforensics strategy.
									(2)ContentsThe
				national bioforensics strategy shall—
										(A)provide for a
				coordinated approach across all executive agencies with responsibilities for
				analyzing evidence from a bioterrorism act, biological agent or toxin based
				criminal act, or inadvertent biological agent or toxin release for attribution
				purposes;
										(B)describe the roles
				and responsibilities of all relevant executive agencies;
										(C)establish
				mechanisms, in coordination with State, local, and tribal governments, for
				coordinating with law enforcement agencies in analyzing bioforensic
				evidence;
										(D)include guidance
				for collecting, processing, and analyzing samples; and
										(E)provide for a
				coordinated approach across all executive agencies to support threat agent
				characterization research, funding, and assay development.
										(3)ReportNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Attorney General, the Secretary of Health and Human
				Services, the Secretary of Agriculture, the Secretary of Defense, and the head
				of any other appropriate executive agency, as determined by the Secretary,
				shall submit to the appropriate committees of Congress the national
				bioforensics strategy.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 320, as added by section 205 of this Act,
			 the following:
						
							
								Sec. 321. Bioforensics capabilities and
				strategy.
							
							.
					CCommunications
			 planning
				221.Communications
			 planning
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
						
							525.Communications
				planning
								(a)Incorporation of
				communications plans
									(1)In
				generalThe Secretary, acting through the Administrator of the
				Federal Emergency Management Agency, shall incorporate into each operational
				plan developed under sections 653(a)(4) and 653(b) of the Post-Katrina
				Emergency Management Reform Act of 2006 (6 U.S.C. 701 note) a communications
				plan for providing information to the public related to preventing, preparing
				for, protecting against, and responding to imminent natural disasters, acts of
				terrorism, and other man-made disasters, including incidents involving the use
				of weapons of mass destruction and other potentially catastrophic
				events.
									(2)ConsultationIn
				developing communications plans under paragraph (1), the Administrator shall
				consult with State, local, and tribal governments and coordinate, as the
				Administrator considers appropriate, with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies.
									(b)Prescripted
				messages and message templates
									(1)In
				generalAs part of the communication plans, the Administrator
				shall develop prescripted messages or message templates, as appropriate, to be
				included in the plans to be provided to State, local, and tribal officials so
				that those officials can quickly and rapidly disseminate critical information
				to the public in anticipation or in the immediate aftermath of a disaster or
				incident.
									(2)Development and
				designThe prescripted messages or message templates
				shall—
										(A)be developed, as
				the Administrator determines appropriate, in consultation with State, local,
				and tribal governments and in coordination with other Federal departments and
				agencies that have responsibilities under the National Response Framework and
				other relevant Federal departments and agencies;
										(B)be designed to
				provide accurate, essential, and appropriate information and instructions to
				the population directly affected by a disaster or incident, including
				information related to evacuation, sheltering in place, and issues of immediate
				health and safety; and
										(C)be designed to
				provide accurate, essential, and appropriate technical information and
				instructions to emergency response providers and medical personnel responding
				to a disaster or incident.
										(c)Communications
				formatsIn developing the prescripted messages or message
				templates required under subsection (b), the Administrator shall develop each
				such prescripted message or message template in multiple formats to ensure
				delivery—
									(1)in cases where the
				usual communications infrastructure is unusable as a result of the nature of a
				disaster or incident; and
									(2)to individuals
				with disabilities or other special needs and individuals with limited English
				proficiency in accordance with section 616 of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 701 note).
									(d)Dissemination
				and technical assistanceThe Administrator shall ensure that all
				prescripted messages and message templates developed under this section are
				made available to State, local, and tribal governments so that those
				governments may incorporate them, as appropriate, into their emergency plans.
				The Administrator shall also make available relevant technical assistance to
				those governments to support communications planning.
								(e)ExercisesTo
				ensure that the prescripted messages or message templates developed under this
				section can be effectively utilized in a disaster or incident, the
				Administrator shall incorporate such prescripted messages or message templates
				into exercises conducted under the National Exercise Program described in
				section 648 of the Post-Katrina Emergency Management Reform Act of 2006 (6
				U.S.C. 701 note).
								(f)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Administrator shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House of Representatives a copy of the communications plans required to be
				developed under this section, including prescripted messages or message
				templates developed in conjunction with the plans and a description of the
				means that will be used to deliver such messages in a natural disaster, act of
				terrorism, or other man-made
				disaster.
								.
					(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 524 the following:
						
							
								Sec. 525. Communications
				planning.
							
							.
					222.Plume
			 modeling
					(a)DefinitionsIn
			 this section—
						(1)the term
			 appropriate committees of Congress means—
							(A)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on Energy and Natural
			 Resources, the Committee on Armed Services, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
							(B)the Committee on
			 Homeland Security, the Committee on Energy and Commerce, and the Committee on
			 Armed Services of the House of Representatives;
							(2)the term
			 executive agency has the meaning given that term in section 2 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101);
						(3)the term
			 integrated plume model means a plume model that integrates
			 protective action guidance and other information as the Secretary of Homeland
			 Security determines appropriate; and
						(4)the term
			 plume model means the assessment of the location and prediction of
			 the spread of nuclear, radioactive, or chemical fallout and biological
			 pathogens resulting from an explosion or release of nuclear, radioactive,
			 chemical, or biological substances.
						(b)Development
						(1)In
			 generalThe Secretary of Homeland Security shall develop and
			 disseminate integrated plume models to enable rapid response activities
			 following a nuclear, radiological, chemical, or biological explosion or
			 release.
						(2)ScopeThe
			 Secretary of Homeland Security shall—
							(A)ensure the rapid
			 development and distribution of integrated plume models to appropriate
			 officials of the Federal Government and State, local, and tribal governments to
			 enable immediate response to a nuclear, radiological, chemical, or biological
			 incident; and
							(B)establish
			 mechanisms for dissemination by appropriate emergency response officials of the
			 integrated plume models described in paragraph (1) to nongovernmental
			 organizations and the public to enable appropriate response activities by
			 individuals.
							(3)Consultation
			 with other departments and agenciesIn developing the integrated
			 plume models described in this section, the Secretary of Homeland Security
			 shall consult, as appropriate, with—
							(A)the Secretary of
			 Energy, the Secretary of Defense, the Secretary of Health and Human Services,
			 the Secretary of Commerce, and the heads of other executive agencies determined
			 appropriate by the Secretary of Homeland Security; and
							(B)State, local, and
			 tribal governments and nongovernmental organizations.
							(c)ExercisesThe
			 Secretary of Homeland Security shall ensure that the development and
			 dissemination of integrated plume models are assessed during exercises
			 administered by the Department of Homeland Security.
					(d)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every year
			 thereafter for 3 years, the Secretary of Homeland Security shall submit to the
			 appropriate committees of Congress a report regarding—
						(1)the development
			 and dissemination of integrated plume models under this section; and
						(2)lessons learned
			 from assessing the development and dissemination of integrated plume models
			 during exercises administered by the Department of Homeland Security, and plans
			 for improving the development and dissemination of integrated plume models, as
			 appropriate.
						IIIInternational
			 Measures to Prevent Biological Terrorism
			APrevention and
			 protection against international biological threats
				301.International
			 Threat Assessment: Tier I Pathogen Facilities
					(a)ReviewNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of National Intelligence, in consultation with the Secretary of State, the
			 Secretary of Defense, the Secretary of Homeland Security, the Secretary of
			 Health and Human Services, the Secretary of Agriculture, and the heads of other
			 appropriate Federal agencies, shall complete a global review of international
			 biological security threats to the United States.
					(b)ContentThe
			 review under this section shall—
						(1)assess global
			 biological risks, including by describing regions or countries with the
			 greatest biological security risk, taking into account factors such as—
							(A)the presence and
			 capabilities of a foreign terrorist organization;
							(B)the location of
			 highest risk pathogen collections; and
							(C)the location of
			 biological laboratories operating with inadequate security measures; and
							(2)assess any gaps in
			 knowledge about international biosecurity threats.
						(c)UpdatesThe
			 Director shall update the review under this section as new or revised
			 intelligence becomes available, but not less frequently than biennially.
					(d)Submission of
			 review or updateNot later than 6 months after the date of the
			 enactment of this Act, and biennially thereafter, the Director shall submit the
			 classified review or update to—
						(1)the Select
			 Committee on Intelligence of the Senate;
						(2)the Committee on
			 Armed Services of the Senate;
						(3)the Committee on
			 Foreign Relations of the Senate; 
						(4)the Permanent
			 Select Committee on Intelligence of the House of Representatives;
						(5)the Committee on
			 Armed Services of the House of Representatives; and
						(6)the Committee on
			 Foreign Affairs of the House of Representatives.
						(e)Submission of
			 unclassified summary and classified annexNot later than 6 months
			 after the date of the enactment of this Act, and biennially thereafter, the
			 Director shall submit an unclassified report and a classified annex summarizing
			 the review or update to—
						(1)the Committee on
			 Agriculture of the Senate;
						(2)the Committee on
			 Health, Education, Labor, and Pensions of the Senate;
						(3)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(4)the Committee on
			 Agriculture of the House of the Representatives;
						(5)the Committee on
			 Energy and Commerce of the House of Representatives; and
						(6)the Committee on
			 Homeland Security of the House of Representatives.
						(f)Sunset
			 dateThe requirements specified in subsections (c), (d), and (e)
			 of this section shall terminate five years after the date of the enactment of
			 this Act.
					302.Strengthening
			 international biosecurity
					(a)Technical and
			 financial assistance authorizedThe Secretary of State, in
			 coordination with the Secretary of Health and Human Services, the Secretary of
			 Defense, the Secretary of Agriculture, the Secretary of Homeland Security, and
			 other appropriate agencies, shall provide technical and financial assistance,
			 including the activities described in subsection (b), to countries or regions
			 identified by the Threat Assessment mandated in section 301.
					(b)Authorized
			 activities
						(1)Reducing and
			 securing dangerous pathogen collectionsThe Secretary of State
			 shall—
							(A)provide assistance
			 to remove or consolidate an agent or toxin designated as a Tier I agent under
			 section 351A(a)(2) of the Public Health Service Act or section 212(a)(2) of the
			 Agricultural Bioterrorism Protection Act of 2002 (in this subtitle referred to
			 as a Tier I agent) and other dangerous pathogen collections
			 spread among multiple locations within a country or region into facilities with
			 appropriate safety and security;
							(B)provide assistance
			 to replace dangerous or obsolete pathogen isolation techniques with modern
			 diagnostic tools to improve safety and security and to reduce the number and
			 size of dangerous pathogen collections in high risk regions and
			 countries;
							(C)encourage
			 countries to eliminate stores of Tier I agents and other dangerous pathogen
			 collections in exchange for facilitating access to state-of-the-art civilian
			 research at international facilities;
							(D)provide assistance
			 to identify and secure Tier I agents and other dangerous pathogen collections
			 in high risk regions and countries; and
							(E)carry out such
			 other activities as the Secretary of State considers necessary to achieve the
			 purposes of this subtitle.
							(2)Prevention and
			 protectionThe Secretary of State shall—
							(A)raise awareness of
			 international biological threats with foreign governments, academic
			 institutions, and industrial laboratories that possess, use, or transfer Tier I
			 agents and other dangerous pathogen collections through conferences, seminars
			 and workshops;
							(B)provide
			 biosecurity upgrades at high risk laboratories;
							(C)train foreign
			 partners in high risk regions on best laboratory biosecurity practices within
			 facilities that possess, use, or transfer Tier I agents and other dangerous
			 pathogen collections;
							(D)assist foreign
			 countries in establishing personnel reliability measures, as part of a
			 comprehensive laboratory management system;
							(E)partner with
			 foreign governments, laboratories, and scientists in activities that strengthen
			 and reinforce best biological safety and security practices within facilities
			 that possess, use, or transfer Tier I agents and other dangerous pathogen
			 collections;
							(F)enhance
			 information sharing through regular meetings of relevant United States and
			 foreign government agencies with subject matter expertise on pathogen security
			 and laboratory best practices in high risk regions;
							(G)increase support
			 for United States science and technology agreements and initiatives in high
			 risk regions and countries, including collaborative projects in the areas of
			 bioterrorism prevention, infectious disease control, disease surveillance,
			 bioforensics, laboratory biosafety, and hazardous waste management; and
							(H)develop laboratory
			 biosafety and biosecurity standards and guidelines, including personnel
			 reliability measures, for facilities that possess, use, or transfer Tier I
			 agents and other dangerous pathogen collections.
							(3)Science and
			 technology exchangeThe Secretary of State shall—
							(A)promote research
			 and development collaboration on highly infectious human, animal and plant
			 disease agents in facilities with appropriate safety and security
			 measures;
							(B)provide
			 opportunities for foreign scientists, particularly those located in highest
			 risk countries identified in section 301, to receive training in the United
			 States on biological safety and security best practices, standard operating
			 procedures, and maintenance for high containment facilities; and
							(C)facilitate the
			 secure exchange of research samples between laboratories in the United States
			 and foreign national laboratories for the development of vaccines and
			 diagnostics for Tier I agents and other dangerous pathogens.
							303.Promoting
			 secure biotechnology advancement
					(a)Plan To promote
			 international adherence to international agreementsThe Secretary
			 of State, in coordination with appropriate agencies, shall produce and
			 implement a plan for promoting international adherence to, and implementation
			 of, frameworks, treaties, and other international agreements regarding weapons
			 of mass destruction, including the Biological Weapons Convention, World Health
			 Organization International Health Regulations, and United Nations Security
			 Council Resolution 1540.
					(b)Biotechnology
			 discussions
						(1)In
			 generalThe Secretary of State, in coordination with appropriate
			 agencies, shall pursue discussions with government, academic, and industry
			 representatives in countries that possess established or emerging biotechnology
			 sectors or are identified as high-risk countries in the Threat Assessment
			 required under section 301.
						(2)TopicsTopics
			 to be discussed under paragraph (1) shall include—
							(A)multilateral
			 initiatives intended to promote safe and secure biotechnology;
							(B)norms and
			 safeguards necessary to prevent the misuse of biotechnology;
							(C)multilateral
			 initiatives intended to counter the threat of biological terrorism; and
							(D)other topics on
			 international biosecurity that the Secretary of State considers to be
			 relevant.
							BGlobal Pathogen
			 Surveillance
				321.Short
			 titleThis subtitle may be
			 cited as the Global Pathogen
			 Surveillance Act of 2010 .
				322.Findings;
			 purpose
					(a)FindingsCongress
			 makes the following findings:
						(1)The frequency of
			 the occurrence of biological events that could threaten the national security
			 of the United States has increased and is likely increasing. The threat to the
			 United States from such events includes threats from diseases that infect
			 humans, animals, or plants regardless of whether such diseases are introduced
			 naturally, accidentally, or intentionally.
						(2)Bioterrorism poses
			 a grave national security threat to the United States. The insidious nature of
			 a bioterrorist attack, the likelihood that the recognition of such an attack
			 would be delayed, and the underpreparedness of the domestic public health
			 infrastructure to respond to such an attack could result in catastrophic
			 consequences following a biological weapons attack against the United
			 States.
						(3)The ability to
			 recognize that a country or organization is carrying out a covert biological
			 weapons program is dependent on a number of indications and warnings. A
			 critical component of this recognition is the timely detection of sentinel
			 events such as community-level outbreaks that could be the earliest indication
			 of an emerging bioterrorist program in a foreign country. Early detection of
			 such events may enable earlier counterproliferation intervention.
						(4)A
			 contagious pathogen engineered as a biological weapon and developed, tested,
			 produced, or released in a foreign country could quickly spread to the United
			 States. Considering the realities of international travel, trade, and migration
			 patterns, a dangerous pathogen appearing naturally, accidentally, or
			 intentionally anywhere in the world can spread to the United States in a matter
			 of days, before any effective quarantine or isolation measures could be
			 implemented.
						(5)To combat
			 bioterrorism effectively and ensure that the United States is fully prepared to
			 prevent, recognize, and contain a biological weapons attack or emerging
			 infectious disease, measures to strengthen the domestic public health
			 infrastructure and improve domestic event detection, surveillance, and
			 response, while absolutely essential, are not sufficient.
						(6)The United States
			 should enhance cooperation with the World Health Organization, regional
			 international health organizations, and individual countries, including data
			 sharing with appropriate agencies and departments of the United States, to help
			 detect and quickly contain infectious disease outbreaks or a bioterrorism agent
			 before such a disease or agent is spread.
						(7)The World Health
			 Organization has done an impressive job in monitoring infectious disease
			 outbreaks around the world, notably in the April 2000 establishment and
			 subsequent operation of the Global Outbreak Alert and Response Network.
						(8)The capabilities
			 of the World Health Organization depend on the timeliness and quality of the
			 data and information the Organization receives from the countries that are
			 members of the Organization, pursuant to the 2005 revision of the International
			 Health Regulations. Developing countries, in particular, often lack the
			 necessary resources to build and maintain effective public health
			 infrastructures.
						(9)Developing
			 countries could benefit from—
							(A)better trained
			 public health professionals and epidemiologists to recognize disease
			 patterns;
							(B)appropriate
			 laboratory equipment for diagnosis of pathogens;
							(C)disease reporting
			 systems that—
								(i)are
			 based on disease and syndrome surveillance; and
								(ii)could enable an
			 effective response to a biological event to begin at the earliest possible
			 opportunity;
								(D)a narrowing of the
			 existing technology gap in disease and syndrome surveillance capabilities,
			 based on reported symptoms, and real-time information dissemination to public
			 health officials; and
							(E)appropriate
			 communications equipment and information technology to efficiently transmit
			 information and data within national, international regional, and international
			 health networks, including inexpensive, Internet-based geographic information
			 systems and relevant telephone-based systems for early recognition and
			 diagnosis of diseases.
							(10)An effective
			 international capability to detect, monitor, and quickly diagnose infectious
			 disease outbreaks will offer dividends not only in the event of biological
			 weapons development, testing, production, and attack, but also in the more
			 likely cases of naturally occurring infectious disease outbreaks that could
			 threaten the United States. Furthermore, a robust surveillance system will
			 serve to deter or contain terrorist use of biological weapons, mitigating the
			 intended effects of such malevolent uses.
						(b)PurposesThe
			 purposes of this subtitle are as follows:
						(1)To enhance the
			 capability of the international community, through international health
			 organizations and individual countries, to detect, identify, and contain
			 infectious disease outbreaks, whether the cause of those outbreaks is
			 intentional human action or natural in origin.
						(2)To enhance the
			 training of public health professionals and epidemiologists from eligible
			 developing countries in advanced Internet-based disease and syndrome
			 surveillance systems, in addition to traditional epidemiology methods, so that
			 such professionals and epidemiologists may better detect, diagnose, and contain
			 infectious disease outbreaks, especially such outbreaks caused by the pathogens
			 that may be likely to be used in a biological weapons attack.
						(3)To provide
			 assistance to eligible developing countries to purchase appropriate
			 communications equipment and information technology to detect, analyze, and
			 report biological threats, including—
							(A)relevant computer
			 equipment, Internet connectivity mechanisms, and telephone-based applications
			 to effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis; and
							(B)appropriate
			 computer equipment and Internet connectivity mechanisms—
								(i)to
			 facilitate the exchange of Geographic Information Systems-based disease and
			 syndrome surveillance information; and
								(ii)to
			 effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis.
								(4)To make available
			 greater numbers of public health professionals who are employed by the
			 Government of the United States to international regional and international
			 health organizations, international regional and international health networks,
			 and United States diplomatic missions, as appropriate.
						(5)To expand the
			 training and outreach activities of United States laboratories located in
			 foreign countries, including the Centers for Disease Control and Prevention or
			 Department of Defense laboratories, to enhance the public health capabilities
			 of developing countries.
						(6)To provide
			 appropriate technical assistance to existing international regional and
			 international health networks and, as appropriate, seed money for new
			 international regional and international networks.
						323.DefinitionsIn this subtitle:
					(1)Eligible
			 developing countryThe term eligible developing
			 country means any developing country that—
						(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious
			 diseases;
						(B)has not been
			 determined by the Secretary of State, for purposes of section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary of State exercises a waiver
			 certifying that it is in the national interest of the United States to provide
			 assistance under the provisions of this subtitle; and
						(C)is a party to the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done
			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).
						(2)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
						(A)does not have a
			 criminal background;
						(B)is not on any
			 immigration or other United States watch list; and
						(C)is not affiliated
			 with any foreign terrorist organization.
						(3)International
			 health organizationThe term international health
			 organization includes the World Health Organization, regional offices of
			 the World Health Organization, and such similar international organizations as
			 the Pan American Health Organization.
					(4)LaboratoryThe
			 term laboratory means a facility for the biological,
			 microbiological, serological, chemical, immunohematological, hematological,
			 biophysical, cytological, pathological, or other medical examination of
			 materials derived from the human body for the purpose of providing information
			 for the diagnosis, prevention, or treatment of any disease or impairment of, or
			 the assessment of the health of, human beings.
					(5)Disease and
			 syndrome surveillanceThe term disease and syndrome
			 surveillance means the recording of clinician-reported symptoms (patient
			 complaints) and signs (derived from physical examination and laboratory data)
			 combined with simple geographic locators to track the emergence of a disease in
			 a population.
					324.Eligibility for
			 assistance
					(a)In
			 generalExcept as provided in
			 subsection (b), assistance may be provided to an eligible developing country
			 under any provision of this subtitle only if the government of the eligible
			 developing country—
						(1)permits personnel from the World Health
			 Organization and the Centers for Disease Control and Prevention to investigate
			 outbreaks of infectious diseases within the borders of such country; and
						(2)provides pathogen surveillance data to the
			 appropriate agencies and departments of the United States and to international
			 health organizations.
						(b)WaiverThe
			 Secretary of State may waive the prohibition set out in subsection (a) if the
			 Secretary of State determines that it is in the national interest of the United
			 States to provide such a waiver.
					(c)Prior notice of
			 waiversA waiver pursuant to subsection (b) may not be executed
			 until 15 days after the Secretary of State provides to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives written notice of the intent to issue such waiver and the
			 reasons for doing so.
					325.Restriction
					(a) In
			 generalNotwithstanding any other provision of this subtitle, no
			 foreign national participating in a program authorized under this subtitle
			 shall have access, during the course of such participation, to a select agent
			 or toxin described in section 73.4 of title 42, Code of Federal Regulations (or
			 any corresponding similar regulation) or an overlap select agent or toxin
			 described in section 73.5 of such title (or any corresponding similar
			 regulation) that may be used as, or in, a biological weapon, except in a
			 supervised and controlled setting.
					(b)Relationship to
			 regulationsThe restriction set out in subsection (a) may not be
			 construed to limit the ability of the Secretary of Health and Human Services to
			 prescribe, through regulation, standards for the possession, use, or transfer
			 of a select agent or toxin or an overlap select agent or toxin described in
			 such subsection.
					326.Fellowship
			 program
					(a)EstablishmentThere
			 is established a fellowship program under which the Secretary of State, in
			 consultation with the Secretary of Health and Human Services and the Secretary
			 of Homeland Security and subject to the availability of appropriations, shall
			 award fellowships to eligible nationals to pursue public health education or
			 training, as follows:
						(1)Master of public
			 health degreeGraduate courses of study leading to a master of
			 public health degree with a concentration in epidemiology from an institution
			 of higher education in the United States with a Center for Public Health
			 Preparedness, as determined by the Director of the Centers for Disease Control
			 and Prevention.
						(2)Advanced public
			 health epidemiology trainingAdvanced public health training in
			 epidemiology for public health professionals from eligible developing countries
			 to be carried out at the Centers for Disease Control and Prevention, an
			 appropriate facility of a State, or an appropriate facility of another agency
			 or department of the United States (other than a facility of the Department of
			 Defense or a national laboratory of the Department of Energy) for a period of
			 not less than 6 months or more than 12 months.
						(b)Specialization
			 in bioterrorism responseIn addition to the education or training
			 specified in subsection (a), each recipient of a fellowship under this section
			 (in this section referred to as a fellow) may take courses of
			 study at the Centers for Disease Control and Prevention or at an equivalent
			 facility on diagnosis and containment of likely bioterrorism agents.
					(c)Fellowship
			 agreement
						(1)In
			 generalA fellow shall enter into an agreement with the Secretary
			 of State under which the fellow agrees—
							(A)to maintain
			 satisfactory academic progress, as determined in accordance with regulations
			 issued by the Secretary of State and confirmed in regularly scheduled updates
			 to the Secretary of State from the institution providing the education or
			 training on the progress of the fellow’s education or training;
							(B)upon completion of
			 such education or training, to return to the fellow’s country of nationality or
			 last habitual residence (so long as it is an eligible developing country) and
			 complete at least 4 years of employment in a public health position in the
			 government or a nongovernmental, not-for-profit entity in that country or, with
			 the approval of the Secretary of State, complete part or all of this
			 requirement through service with an international health organization without
			 geographic restriction; and
							(C)that, if the
			 fellow is unable to meet the requirements described in subparagraph (A) or (B),
			 the fellow shall reimburse the United States for the value of the assistance
			 provided to the fellow under the fellowship program, together with interest at
			 a rate that—
								(i)is
			 determined in accordance with regulations issued by the Secretary of State;
			 and
								(ii)is
			 not higher than the rate generally applied in connection with other Federal
			 loans.
								(2)WaiversThe
			 Secretary of State may waive the application of subparagraph (B) or (C) of
			 paragraph (1) on a case by case basis if the Secretary of State determines
			 that—
							(A)it is in the
			 national interest of the United States to provide such a waiver; or
							(B)humanitarian
			 considerations require such a waiver.
							(d)AgreementThe
			 Secretary of State, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Homeland Security, is authorized to enter into an
			 agreement with the government of an eligible developing country under which
			 such government agrees—
						(1)to establish a
			 procedure for the nomination of eligible nationals for fellowships under this
			 section;
						(2)to guarantee that
			 a fellow will be offered a professional public health position within the
			 developing country upon completion of the fellow’s studies; and
						(3)to submit to the
			 Secretary of State a certification stating that a fellow has concluded the
			 minimum period of employment in a public health position required by the
			 fellowship agreement, including an explanation of how the requirement was
			 met.
						(e)Participation of
			 United States citizensOn a case-by-case basis, the Secretary of
			 State may provide for the participation of a citizen of the United States in
			 the fellowship program under the provisions of this section if—
						(1)the Secretary of
			 State determines that it is in the national interest of the United States to
			 provide for such participation; and
						(2)the citizen of the
			 United States agrees to complete, at the conclusion of such participation, at
			 least 5 years of employment in a public health position in an eligible
			 developing country or at an international health organization.
						(f)Use of existing
			 programsThe Secretary of State, with the concurrence of the
			 Secretary of Health and Human Services, may elect to use existing programs of
			 the Department of Health and Human Services to provide the education and
			 training described in subsection (a) if the requirements of subsections (b),
			 (c), and (d) will be substantially met under such existing programs.
					327.In-country
			 training in laboratory techniques and disease and syndrome
			 surveillance
					(a)Laboratory
			 techniques
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall provide assistance for short training
			 courses for eligible nationals who are laboratory technicians or other public
			 health personnel in laboratory techniques relating to the identification,
			 diagnosis, and tracking of pathogens responsible for possible infectious
			 disease outbreaks.
						(2)LocationThe
			 training described in paragraph (1) shall be held outside the United States and
			 may be conducted in facilities of the Centers for Disease Control and
			 Prevention located in foreign countries or in Overseas Medical Research Units
			 of the Department of Defense, as appropriate.
						(3)Coordination
			 with existing programsThe Secretary of State shall coordinate
			 the training described in paragraph (1), where appropriate, with existing
			 programs and activities of international health organizations.
						(b)Disease and
			 syndrome surveillance
						(1)In
			 generalThe Secretary of State, after consultation with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security and in conjunction with elements of those
			 departments that engage in activities of this type overseas, and subject to the
			 availability of appropriations, shall establish and provide assistance for
			 short training courses for eligible nationals who are health care providers or
			 other public health personnel in techniques of disease and syndrome
			 surveillance reporting and rapid analysis of syndrome information using
			 geographic information system tools.
						(2)LocationThe
			 training described in paragraph (1) shall be conducted via the Internet or in
			 appropriate facilities located in a foreign country, as determined by the
			 Secretary of State.
						(3)Coordination
			 with existing programsThe Secretary of State shall coordinate
			 the training described in paragraph (1), where appropriate, with existing
			 programs and activities of international regional and international health
			 organizations.
						328.Assistance for
			 the purchase and maintenance of public health laboratory equipment and
			 supplies
					(a)AuthorizationThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the public health laboratory equipment and supplies
			 described in subsection (b).
					(b)Equipment and
			 supplies coveredThe equipment and supplies described in this
			 subsection are equipment and supplies that are—
						(1)appropriate, to
			 the extent possible, for use in the intended geographic area;
						(2)necessary to
			 collect, analyze, and identify expeditiously a broad array of pathogen strains,
			 which may cause disease outbreaks or may be used in a biological weapon;
						(3)compatible with
			 general standards set forth by the World Health Organization and, as
			 appropriate, the Centers for Disease Control and Prevention, to ensure
			 interoperability with international regional and international public health
			 networks; and
						(4)not defense
			 articles, defense services, or training, as such terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of equipment or supplies that, if made in the
			 United States, would be subject to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or
			 subject to special conditions under the Export
			 Administration Act of 1979 (as in effect pursuant to the
			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds authorized under subsection
			 (a), preference should be given to the purchase of equipment and supplies of
			 United States manufacture. The use of amounts appropriated to carry out this
			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2354).
					(f)Country
			 commitmentsThe assistance provided under this section for
			 equipment and supplies may be provided only if the eligible developing country
			 that receives such equipment and supplies agrees to provide the infrastructure,
			 technical personnel, and other resources required to house, maintain, support,
			 secure, and maximize use of such equipment and supplies.
					329.Assistance for
			 improved communication of public health information
					(a)Assistance for
			 purchase of communication equipment and information
			 technologyThe President is authorized to provide, on such terms
			 and conditions as the President may determine, assistance to eligible
			 developing countries to purchase and maintain the communications equipment and
			 information technology described in subsection (b), and the supporting
			 equipment, necessary to effectively collect, analyze, and transmit public
			 health information.
					(b)Covered
			 equipmentThe communications equipment and information technology
			 described in this subsection are communications equipment and information
			 technology that—
						(1)are suitable for
			 use under the particular conditions of the geographic area of intended
			 use;
						(2)meet the standards
			 set forth by the World Health Organization and, as appropriate, the Secretary
			 of Health and Human Services, to ensure interoperability with like equipment of
			 other countries and international organizations; and
						(3)are not defense
			 articles, defense services, or training, as those terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
					(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of communications equipment or information
			 technology that, if made in the United States, would be subject to the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.) or likely be barred or subject to special conditions under the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.).
					(e)Procurement
			 preferenceIn the use of grant funds under subsection (a),
			 preference should be given to the purchase of communications equipment and
			 information technology of United States manufacture. The use of amounts
			 appropriated to carry out this section shall be subject to section 604 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2354).
					(f)Assistance for
			 standardization of reportingThe President is authorized to
			 provide, on such terms and conditions as the President may determine, technical
			 assistance and grant assistance to international health organizations to
			 facilitate standardization in the reporting of public health information
			 between and among developing countries and international health
			 organizations.
					(g)Country
			 commitmentsThe assistance provided under this section for
			 communications equipment and information technology may be provided only if the
			 eligible developing country that receives such equipment and technology agrees
			 to provide the infrastructure, technical personnel, and other resources
			 required to house, maintain, support, secure, and maximize use of such
			 equipment and technology.
					330.Assignment of
			 public health personnel to United States missions and international
			 organizations
					(a)In
			 generalUpon the request of the chief of a diplomatic mission of
			 the United States or of the head of an international regional or international
			 health organization, and with the concurrence of the Secretary of State and of
			 the employee concerned, the head of an agency or department of the United
			 States may assign to the mission or the organization any officer or employee of
			 the agency or department that occupies a public health position within the
			 agency or department for the purpose of enhancing disease and pathogen
			 surveillance efforts in developing countries.
					(b)ReimbursementThe
			 costs incurred by an agency or department of the United States by reason of the
			 detail of personnel under subsection (a) may be reimbursed to that agency or
			 department out of the applicable appropriations account of the Department of
			 State if the Secretary of State determines that the agency or department may
			 otherwise be unable to assign such personnel on a non-reimbursable
			 basis.
					331.Expansion of
			 certain United States Government laboratories abroad
					(a)In
			 generalSubject to the availability of appropriations and with
			 the concurrence of the government of each host country, the Director of the
			 Centers for Disease Control and Prevention and the Secretary of Defense shall
			 each—
						(1)increase the
			 number of personnel assigned to laboratories of the Centers for Disease Control
			 and Prevention or the Department of Defense, as appropriate, located in
			 eligible developing countries that conduct research and other activities with
			 respect to infectious diseases; and
						(2)expand the
			 operations of such laboratories, especially with respect to the implementation
			 of on-site training of foreign nationals and activities affecting the region in
			 which the country is located.
						(b)Cooperation and
			 coordination between laboratoriesSubsection (a) shall be carried
			 out in such a manner as to foster cooperation and avoid duplication between and
			 among laboratories.
					332.Assistance for
			 international health networks and expansion of Field Epidemiology Training
			 Programs
					(a)AuthorityThe
			 President is authorized, on such terms and conditions as the President may
			 determine, to provide assistance for the purposes of—
						(1)enhancing the
			 surveillance and reporting capabilities of the World Health Organization and
			 existing international regional and international health networks; and
						(2)developing new
			 international regional and international health networks.
						(b)Expansion of
			 Field Epidemiology Training ProgramsThe Secretary of Health and
			 Human Services is authorized to establish new country or regional international
			 Field Epidemiology Training Programs in eligible developing countries, with the
			 concurrence of the government of each host country.
					333.ReportsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of State, in conjunction with the
			 Secretary of Health and Human Services, the Secretary of Defense, and the
			 Secretary of Homeland Security, shall submit to the Committee on Foreign
			 Relations and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Foreign Affairs and the Committee on Homeland
			 Security of the House of Representatives a report on the implementation of
			 programs under this subtitle, including an estimate of the level of funding
			 required to carry out such programs.
				334.Authorization
			 of appropriations
					(a)Authorization of
			 appropriationsSubject to subsection (b), there are authorized to
			 be appropriated such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					(b)Limitation on
			 obligation of fundsNot more than 10 percent of the amount
			 appropriated pursuant to subsection (a)(1) may be obligated before the date on
			 which a report is submitted, or required to be submitted, whichever first
			 occurs, under section 333.
					CStrengthening the
			 Oversight of Nuclear Nonproliferation 
				351.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on
			 Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Armed Services, the Select Committee on Intelligence, the
			 Committee on Energy and Natural Resources, and the Committee on Environment and
			 Public Works of the Senate; and
						(B)the Committee on
			 Foreign Affairs, the Committee on Oversight and Government Reform, the
			 Committee on Armed Services, the Permanent Select Committee on Intelligence,
			 and the Committee on Energy and Commerce of the House of
			 Representatives.
						(2)CommissionThe
			 term Commission means the Commission on the Prevention of Weapons
			 of Mass Destruction Proliferation and Terrorism established by section 1851 of
			 the Implementing Recommendation of the 9/11 Commission Act of 2007 (Public Law
			 110–53; 121 Stat. 501).
					(3)CoordinatorThe
			 term Coordinator means the President’s Coordinator for the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 established by section 1841(b)(1) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (50 U.S.C. 2931(b)(1)).
					(4)Deputy
			 coordinatorThe term Deputy Coordinator means the
			 Deputy United States Coordinator for the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism established under section 1841(b)(2) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(2)).
					(5)Highly enriched
			 uraniumThe term highly enriched uranium means
			 uranium that contains at least 20 percent of the uranium isotope 235.
					(6)IAEAThe
			 term IAEA means the International Atomic Energy Agency.
					(7)Special nuclear
			 materialThe term special nuclear material has the
			 meaning given the term in section 11(aa) of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(aa)).
					352.Report on
			 United States nuclear nonproliferation efforts
					(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Coordinator shall submit to the
			 appropriate congressional committees an unclassified report, with classified
			 annexes as necessary, on the findings and recommendations of the Commission
			 described in subsection (b).
					(b)ContentThe
			 report required under subsection (a) shall include the following:
						(1)A
			 description of the financial incentives the United States Government used
			 during the previous year to promote civilian nuclear energy abroad, including
			 the types, amounts, and recipients of such financial incentives.
						(2)A
			 description of the actions the United States Government has taken for improving
			 the secure civilian storage of, and minimizing the use and export of, weapons
			 useable highly enriched uranium during the previous year, and the amount the
			 United States Government spends annually to fuel United States civilian
			 reactors that use highly enriched uranium.
						(3)A
			 description of the actions that have been taken by the United States Government
			 to implement title V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C.
			 3261 et seq.) during the previous year and any obstacles pertaining to its
			 implementation with recommended actions.
						(4)A
			 description of the steps the United States Government has taken during the
			 previous year to upgrade the physical security of civilian nuclear reactors in
			 the United States that store or handle special nuclear material.
						(5)A
			 United States Government assessment of the capabilities of the IAEA, completed
			 in consultation with all relevant United States Government agencies, including
			 the Office of the Director of National Intelligence, including—
							(A)the ability of
			 IAEA to meet its own timely detection inspection goals;
							(B)the ability of
			 IAEA to afford timely detection of possible military diversions and whether or
			 not the IAEA has met its own timely detection inspection goals;
							(C)recommendations
			 for whether and how the IAEA should update its definitions of how much special
			 nuclear material is needed to create a nuclear bomb and how long it takes to
			 convert such special nuclear material into nuclear bombs; and
							(D)recommendations
			 regarding how the United States could improve the capabilities of the
			 IAEA.
							(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
					353.Report on
			 United States work with IAEA on nuclear nonproliferation
					(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Coordinator shall submit to the appropriate congressional
			 committees an unclassified report, with classified annexes as necessary, on the
			 findings and recommendations of the Commission under subsection (b).
					(b)ContentThe
			 report required under subsection (a) shall include details about the progress
			 of the work of the United States Government with the IAEA Director General
			 to—
						(1)establish a
			 safeguards user fee, whereby countries with inspected facilities would be
			 assessed a fee to help cover the costs of IAEA inspections;
						(2)assess whether the
			 IAEA can meet its own inspection goals, whether those goals afford timely
			 detection to account for a bomb’s worth of special nuclear material, whether
			 there are situations in which achieving those goals is not possible, and what
			 corrective actions, if any, might help the IAEA to achieve its inspection
			 goals;
						(3)promote
			 transparency at suspect sites and to encourage IAEA member states to maintain a
			 registry, made available to other IAEA members upon request, of all foreign
			 visitors at safeguarded sites;
						(4)provide for the
			 acquisition and implementation of near-real-time surveillance equipment in the
			 use of safeguards, including at sites where nuclear fuel rods are
			 located;
						(5)require that the
			 transfer of all items on the Nuclear Suppliers Group dual-use and trigger lists
			 be reported to the IAEA in advance and develop a system to process and analyze
			 the information; and
						(6)provide
			 recommendations on how the United States could improve the capabilities of the
			 IAEA.
						(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
					354.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 reporting requirements under sections 352 and 353 for fiscal year 2010 and each
			 subsequent year thereafter.
				DEnergy Development
			 Program Implementation
				361.FindingsCongress finds that—
					(1)title V of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) requires the
			 United States to work with developing countries in assessing and finding ways
			 to meet their energy needs through alternatives to nuclear energy that are
			 consistent with economic factors, material resources, and environmental
			 protection; and
					(2)in December 2008,
			 the Commission on the Prevention of Weapons of Mass Destruction Proliferation
			 and Terrorism noted that the Federal Government had failed to implement title V
			 of that Act and recommended that the Federal Government implement title V of
			 that Act to help reduce the risk of nuclear proliferation.
					362.DefinitionsIn this title:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on Foreign Relations,
			 the Committee on Energy and Natural Resources, and the Committee on
			 Appropriations of the Senate; and
						(B)the Committee on
			 Oversight and Government Reform, the Committee on Foreign Affairs, the
			 Committee on Energy and Commerce, and the Committee on Appropriations of the
			 House of Representatives.
						(2)Energy
			 development programThe term energy development
			 program means the program established under title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.).
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in cooperation with
			 the Secretary of State and the Administrator of the United States Agency for
			 International Development.
					363.Energy
			 development program implementation
					(a)Strategic and
			 implementation plans
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop—
							(A)strategic plans
			 for the energy development program consistent with title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.); and
							(B)implementation
			 plans for the energy development program consistent with title V of that
			 Act.
							(2)Review of
			 plansNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit the strategic and implementation plans to the
			 appropriate congressional committees for review.
						(b)ImplementationNot
			 later than 180 days after the date on which the plans are submitted to the
			 appropriate congressional committees for review under subsection (a), the
			 Secretary shall implement the plans.
					(c)Allowances,
			 privileges, and other benefits
						(1)In
			 generalA Federal employee serving in an exchange capacity in the
			 energy development program shall be considered to be detailed.
						(2)Employing
			 agencyFor the purpose of preserving allowance, privileges,
			 rights, seniority, and other benefits with respect to the Federal employee, the
			 employee shall be—
							(A)considered an
			 employee of the original employing agency; and
							(B)entitled to the
			 pay, allowances, and benefits from funds available to the original employing
			 agency.
							(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for fiscal year 2010 and each fiscal
			 year thereafter.
					364.Reports
					(a)Annual
			 reportNot later than 1 year after the date of implementation of
			 the plans under section 363(b) and every year thereafter, the Secretary shall
			 report annually to the appropriate congressional committees on the plans
			 consistent with section 501 of the Nuclear Non-Proliferation Act of 1978 (22
			 U.S.C. 3261).
					(b)Report on the
			 alternative energy corps
						(1)Cooperative
			 ActivitiesNot later than 1 year after the date of implementation
			 of the plans under section 363(b), the Secretary shall report to the
			 appropriate congressional committees on the feasibility of expanding the
			 cooperative activities established pursuant to section 502(c) of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3262) into an international
			 cooperative effort.
						(2)RequirementsThe
			 report required under paragraph (1) shall include an analysis and description
			 of—
							(A)an Alternative
			 Energy Corps that is designed to encourage large numbers of technically trained
			 volunteers to live and work in developing countries for varying periods of time
			 for the purpose of engaging in projects to aid in meeting the energy needs of
			 those countries through—
								(i)the
			 search for and use of non-nuclear indigenous energy resources; and
								(ii)the
			 application of suitable technology, including the widespread use of renewable
			 and unconventional energy technologies; and
								(B)other mechanisms
			 that are available to coordinate an international effort to develop,
			 demonstrate, and encourage the use of suitable technologies in developing
			 countries.
							IVGovernment
			 organization
			401.Intelligence on
			 weapons of mass destruction
				(a)DefinitionsIn this section:
					(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
						(A)the Select
			 Committee on Intelligence, the Committee on Appropriations, the Committee on
			 Armed Services, and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
						(B)the Permanent
			 Select Committee on Intelligence, the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Homeland Security of the
			 House of Representatives.
						(2)DirectorThe
			 term Director means the Director of National
			 Intelligence.
					(3)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3 of the National Security Act of 1947 (50
			 U.S.C. 401a).
					(4)Weapon of mass
			 destructionThe term weapon of mass destruction has
			 the meaning given that term in section 1403 of the Defense Against Weapons of
			 Mass Destruction Act of 1996 (50 U.S.C. 2302).
					(b)Strategy for
			 improving intelligence capabilities
					(1)Requirement for
			 strategyNot later than 120 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the capabilities of
			 the United States for the collection, analysis, and dissemination of
			 intelligence related to weapons of mass destruction, including intelligence
			 related to the relationship between weapons of mass destruction and
			 terrorism.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)Methods for
			 recruitment, training, and retention of individuals with expertise in the
			 collection, analysis, and dissemination of intelligence related to weapons of
			 mass destruction, including appropriate scientific and technical
			 expertise.
						(B)Methods for
			 collaboration, as appropriate, with individuals with expertise described in
			 subparagraph (A) who are employed by nongovernmental entities or who are
			 foreign nationals.
						(C)Analytic questions
			 and gaps in information related to intelligence on weapons of mass destruction,
			 including such intelligence concerning state actors and nonstate actors, such
			 as smugglers, criminal enterprises, and financiers, that will be used to guide
			 intelligence collection.
						(D)Activities for the
			 development of innovative human and technical intelligence collection
			 capabilities and techniques.
						(E)Actions necessary
			 to increase the effectiveness and efficiency of the sharing of intelligence on
			 weapons of mass destruction throughout the intelligence community, including a
			 description of statutory, regulatory, policy, technical, security, or other
			 barriers that prevent such sharing, and, as appropriate, the development of
			 uniform standards across the intelligence community for such sharing.
						(F)Actions necessary
			 to identify and overcome activities by a foreign government or person to deny
			 or deceive the intelligence community concerning intelligence regarding weapons
			 of mass destruction.
						(G)Specific
			 objectives to be accomplished during each year of the first 5-year period after
			 the strategy is submitted to the appropriate committees of Congress and tasks
			 to accomplish such objectives, including—
							(i)a
			 list prioritizing such objectives and tasks; and
							(ii)a
			 schedule for meeting such objectives and carrying out such tasks.
							(H)Assignments of
			 roles and responsibilities to elements of the intelligence community to
			 implement the strategy.
						(I)The personnel,
			 financial, and other resources necessary to implement the strategy and a plan
			 for obtaining such resources.
						(J)Metrics for
			 measuring the effectiveness and efficiency of the strategy.
						(K)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(3)Requirement to
			 consultIn developing the strategy required by paragraph (1), the
			 Director shall consult with the Secretary of Homeland Security, the Secretary
			 of Defense, and other officials as the Director determines appropriate.
					(4)FormThe
			 strategy required by paragraph (1) may be submitted in a classified
			 form.
					(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of
			 whether the objectives and tasks referred to in subsection (b)(2)(G) have been
			 accomplished in accordance with the proposed schedule.
						(B)Data corresponding
			 to the metrics required by subsection (b)(2)(J) for measuring the effectiveness
			 and efficiency of the strategy.
						(C)An assessment of
			 the actions of the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of
			 whether the personnel, financial, and other resources available are sufficient
			 to implement the strategy.
						(E)A description of
			 any revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate
			 three years after the date of the submission of the strategy required by
			 subsection (b)(1) to the appropriate committees of Congress.
					402.Intelligence
			 community language capabilities and cultural knowledge
				(a)DefinitionsIn this section, the terms
			 appropriate committees of Congress, Director,
			 intelligence community, and weapons of mass
			 destruction have the meaning given such terms in section 401.
				(b)Strategy for
			 improving language capabilities and cultural knowledge
					(1)Requirement for
			 strategyNot later than 180 days after the date of the enactment
			 of this Act, the Director shall develop, implement, and submit to the
			 appropriate committees of Congress a strategy for improving the recruiting,
			 training, and retention of employees of the elements of the intelligence
			 community who possess critical language capabilities and cultural backgrounds
			 relevant to countering terrorism or collecting, analyzing, and disseminating
			 intelligence related to weapons of mass destruction, including individuals who
			 are first or second-generation United States citizens and United States
			 citizens with immediate relatives who are foreign nationals.
					(2)ElementsThe
			 strategy required by paragraph (1) shall include a description of each of the
			 following:
						(A)The current and
			 projected needs of the intelligence community during the ten-year period,
			 beginning on the date the strategy is submitted to the appropriate committees
			 of Congress, for employees with critical language capabilities and cultural
			 backgrounds relevant to countering terrorism or collecting, analyzing, and
			 disseminating intelligence related to weapons of mass destruction.
						(B)Actions necessary
			 to recruit, train, and retain employees with such capabilities or
			 backgrounds.
						(C)Barriers to
			 effective recruitment, training, and retention of employees with such
			 capabilities or backgrounds, including security clearance processing, and
			 actions necessary to overcome such barriers.
						(D)Specific
			 objectives to be accomplished during each year of the first 5-year period
			 beginning on the date that the strategy is submitted to the appropriate
			 committees of Congress and tasks to accomplish such objectives,
			 including—
							(i)a
			 list prioritizing such objectives and tasks; and
							(ii)a
			 schedule for meeting such objectives and carrying out such tasks.
							(E)Assignments of
			 roles and responsibilities to elements of the intelligence community to carry
			 out the strategy.
						(F)The personnel,
			 financial, and other resources necessary to implement the strategy, and a plan
			 for obtaining such resources.
						(G)Metrics for
			 measuring the effectiveness and efficiency of the strategy.
						(H)A schedule for
			 assessment, review, and, as appropriate, revision of the strategy.
						(c)Requirement for
			 reports
					(1)In
			 generalNot less frequently than once during each 180-day period
			 after the date of the submission of the strategy required by subsection (b)(1)
			 to the appropriate committees of Congress, the Director shall submit to the
			 appropriate committees of Congress a report on the implementation of such
			 strategy.
					(2)ContentEach
			 report required by paragraph (1) shall include the following:
						(A)An assessment of
			 whether the objectives referred to in subsection (b)(2)(D) have been
			 accomplished in accordance with the proposed schedule.
						(B)Data corresponding
			 to the metrics required by subsection (b)(2)(G) for measuring the effectiveness
			 and efficiency of the strategy.
						(C)An assessment of
			 the actions by the elements of the intelligence community to implement the
			 strategy.
						(D)An assessment of
			 whether the personnel, financial, and other resources available are sufficient
			 to implement the strategy.
						(E)A description of
			 any revisions to, or plans to revise, any component of the strategy.
						(3)Sunset
			 dateThe requirement set forth in paragraph (1) shall terminate 5
			 years after the date of the submission of the strategy required by subsection
			 (b)(1) to the appropriate committees of Congress.
					403.Counterterrorism
			 technology assessments
				(a)Agency
			 definedIn this section, the term agency means any
			 department, agency, or instrumentality of the executive branch of the
			 Government.
				(b)Requirement for
			 interdisciplinary capability of the Congressional Research Service
					(1)In
			 generalThe Director of the Congressional Research Service shall
			 establish an interdisciplinary capability to further the Congressional Research
			 Service’s responsibilities to advise Congress pursuant to section 203(d) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) concerning technology
			 or technological applications developed or used for countering
			 terrorism.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					(c)Assessments of
			 available technology
					(1)Requirement for
			 assessmentsPursuant to section 717 of title 31, United States
			 Code, the Comptroller General of the United States shall conduct assessments of
			 technology or technological applications that are—
						(A)being developed or
			 used or are available to be used for countering terrorism by a program or
			 activity that is carried out by an agency; or
						(B)proposed to be
			 developed or used or are potentially available to be used pursuant to—
							(i)a
			 legislative proposal under consideration by a committee of the Senate or the
			 House of Representatives; or
							(ii)a
			 recommendation submitted to Congress by the President or an agency.
							(2)Scope of
			 assessmentEach assessment of a technology or technological
			 application carried out under paragraph (1) shall evaluate the actual or
			 anticipated impact, effectiveness, or efficiency of the technology or
			 technological application for countering terrorism, including
			 evaluating—
						(A)any test results
			 related to the technology or technological application;
						(B)any alternatives
			 to the technology or technological application;
						(C)the actual or
			 anticipated operational requirements of the technology or technological
			 application, including the logistical needs, personnel training, and procedures
			 for utilizing the technology or technological application;
						(D)the actual or
			 anticipated costs, as compared to the actual or anticipated benefits of the
			 technology or technological application;
						(E)any actual or
			 anticipated countermeasures to the technology or technological application by
			 terrorists; and
						(F)technology
			 assessments or related reports prepared by or for an agency for the technology
			 or technological application.
						(3)Technology
			 assessment capability
						(A)Requirement to
			 establishThe Comptroller General of the United States shall
			 establish an interdisciplinary capability to perform the assessments required
			 by paragraph (1) that includes officers and employees who have expertise in
			 science, engineering, technology, homeland security, counterterrorism, or other
			 fields that the Comptroller General considers appropriate to conduct such
			 assessments.
						(B)Appointment and
			 procurementThe Comptroller General shall appoint, pay, and
			 assign officers and employees pursuant to subsection (a) of section 731 of
			 title 31, United States Code, and may procure the services or assistance of
			 experts and consultants pursuant to subsection (e) of such section, in order to
			 acquire the expertise in science, technology, or other fields necessary to
			 conduct the assessments required by paragraph (1).
						(4)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					(d)Assessments of
			 future technology
					(1)Requirement for
			 assessmentsThe Comptroller General of the United States shall,
			 as appropriate, enter into arrangements with the National Academy of Sciences
			 to assess technology and technological applications that are being developed or
			 could be developed for purposes of countering terrorism.
					(2)Scope of
			 assessmentsEach assessment carried out under paragraph (1) shall
			 include—
						(A)determining trends
			 related to the development of technology or technological applications and
			 their implications for countering terrorism;
						(B)identifying
			 particular technology or technological applications that potentially may become
			 available or are necessary for countering terrorism; and
						(C)recommending
			 investments to be made by an agency in the development of particular technology
			 or technological applications.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to
			 implement this subsection $2,000,000 for each of fiscal years 2011 through
			 2013.
					VEmergency
			 management and citizen engagement
			501.Communication
			 of threat information and alerts
				(a)FindingCongress
			 finds that the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism recommended that the Federal Government
			 should practice greater openness of public information so that citizens better
			 understand the threat and the risk this threat poses to them..
				(b)Terrorism Threat
			 AwarenessSection 203 of the Homeland Security Act of 2002 (6
			 U.S.C. 124) is amended by adding at the end the following:
					
						(c)Terrorism Threat
				Awareness
							(1)Terrorism threat
				awarenessThe Secretary, in coordination with the Attorney
				General, shall ensure that information concerning terrorist threats is
				available to the general public within the United States.
							(2)Threat
				bulletins
								(A)In
				generalConsistent with the requirements of subsection (b), the
				Secretary shall on a timely basis prepare unclassified terrorism-related threat
				and risk assessments.
								(B)RequirementsEach
				assessment required under subparagraph (A) shall—
									(i)include guidelines
				for the general public for preventing and responding to acts of terrorism;
				and
									(ii)be made available
				on the website of the Department and other publicly accessible websites,
				communication systems, and information networks.
									(3)Guidelines for
				State, local, and tribal governmentsThe Secretary shall provide
				to State, local, and tribal governments written guidelines on how to
				disseminate information about terrorism-related threats and risks to the
				general public within their jurisdictions.
							(4)Use of existing
				resourcesThe Secretary shall use websites, communication
				systems, and information networks in operation on the date of an assessment
				under this subsection to satisfy the requirements of paragraph
				(2)(B)(ii).
							.
				(c)Responsibilities
			 of the SecretarySection 201(d)(8) of the Homeland Security Act
			 of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of
			 State and all that follows and inserting to State, local,
			 tribal, and private entities with such responsibilities, and, as appropriate,
			 to the general public, in order to assist in deterring, preventing, or
			 responding to acts of terrorism against the United States..
				(d)Reporting
			 requirementNot later than 180 days after the date of enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a report on the
			 implementation of section 203 of the Homeland Security Act of 2002, as amended
			 by subsection (b).
				502.Guidelines
			 concerning weapons of mass destruction
				(a)Establishment of
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Homeland Security shall—
					(1)develop
			 guidelines, in coordination with State, local, and tribal governments and
			 representatives of emergency response provider organizations, for police, fire,
			 emergency medical services, emergency management, and public health personnel,
			 for responding to an explosion or release of nuclear, biological, radiological,
			 or chemical material; and
					(2)make the
			 guidelines developed under paragraph (1) available to State, local, and tribal
			 governments, nongovernmental organizations, and the private sector.
					(b)ContentsThe
			 guidelines developed under subsection (a)(1) shall contain, at a
			 minimum—
					(1)protective action
			 guidelines for ensuring the health and safety of emergency response
			 providers;
					(2)information
			 regarding the effects of the biological, chemical, or radiological agent on
			 those exposed to the agent; and
					(3)information
			 regarding how emergency response providers and mass care facilities may most
			 effectively deal with individuals affected by an incident involving a nuclear,
			 biological, radiological, or chemical material.
					(c)Review and
			 revision of guidelinesThe Secretary of Homeland Security
			 shall—
					(1)not less
			 frequently than every 2 years, review the guidelines developed under subsection
			 (a)(1);
					(2)make revisions to
			 the guidelines as appropriate; and
					(3)make the revised
			 guidelines available to State, local, and tribal governments, nongovernmental
			 organizations, the private sector, and the general public.
					(d)Procedures for
			 developing and revising guidelinesIn carrying out the
			 requirements of this section, the Secretary of Homeland Security shall
			 establish procedures—
					(1)to inventory any
			 existing relevant hazardous material response guidelines;
					(2)to enable the
			 public to submit recommendations of areas for which guidelines could be
			 developed under subsection (a)(1);
					(3)to determine which
			 entities should be consulted in developing or revising the guidelines;
					(4)to prioritize, on
			 a regular basis, guidelines that should be developed or revised; and
					(5)to develop and
			 disseminate the guidelines in accordance with the prioritization under
			 paragraph (4).
					(e)ConsultationsThe
			 Secretary of Homeland Security shall develop and revise the guidelines
			 developed under subsection (a)(1), and the procedures required under subsection
			 (d), in consultation with—
					(1)the Secretary of
			 Energy;
					(2)the Secretary of
			 Health and Human Services;
					(3)the Secretary of
			 Defense;
					(4)other Federal
			 departments and agencies, as appropriate;
					(5)the National
			 Advisory Council established under section 508 of the Homeland Security Act of
			 2002 (6 U.S.C. 318);
					(6)State, local, and
			 tribal governments; and
					(7)nongovernmental
			 organizations and private industry.
					(f)Reporting
			 requirementsNot later than 180 days after the date of enactment
			 of this Act, 1 year after such date of enactment, and annually thereafter, the
			 Secretary of Homeland Security shall provide the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives with—
					(1)a
			 description of the procedures established under subsection (d);
					(2)any guidelines in
			 effect on the date of the report;
					(3)a
			 list of entities that to which the guidelines described in paragraph (2) were
			 disseminated;
					(4)a
			 plan for reviewing the guidelines described in paragraph (2), in accordance
			 with subsection (e);
					(5)the prioritized
			 list of the guidelines required under subsection (d)(4), and the methodology
			 used by the Secretary of Homeland Security for such prioritization; and
					(6)a
			 plan for developing, revising, and disseminating the guidelines.
					(g)DefinitionIn
			 this section, the term emergency response provider has the meaning
			 given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
				503.Individual and
			 community preparedness
				(a)Individual and
			 Community PreparednessTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 311 et seq.), as amended by section 221, is amended by adding at
			 the end the following:
					
						526.Individual and
				community preparedness
							(a)In
				generalThe Administrator shall assist State, local, and tribal
				governments in improving and promoting individual and community preparedness
				for natural disasters, acts of terrorism, and other man-made disasters,
				including incidents involving the use of weapons of mass destruction and other
				potentially catastrophic events, by—
								(1)developing
				guidelines and checklists of recommended actions for individual and community
				prevention and preparedness efforts and disseminating such guidelines and
				checklists to communities and individuals;
								(2)disseminating the
				guidelines developed under section 502 of the Weapons of Mass Destruction Prevention and Preparedness
				Act of 2010 to communities and individuals, as
				appropriate;
								(3)compiling and
				disseminating information on best practices in individual and community
				preparedness;
								(4)providing
				information and training materials in support of individual and community
				preparedness efforts;
								(5)conducting
				individual and community preparedness outreach efforts; and
								(6)such other actions
				as the Administrator determines appropriate.
								(b)CoordinationWhere
				appropriate, the Administrator shall coordinate with private sector and
				nongovernmental organizations to promote individual and community
				preparedness.
							(c)Support for
				Voluntary ProgramsIn carrying out the responsibilities described
				in subsection (a), the Administrator shall, where appropriate, work with and
				provide support to individual and community preparedness programs, such as the
				Community Emergency Response Team Program, Fire Corps, Medical Reserve Corps
				Program, Volunteers in Police Service, USAonWatch-Neighborhood Watch, and other
				voluntary programs, including those sponsored by nongovernmental
				organizations.
							(d)DirectorThe
				Administrator shall appoint a Director of Community Preparedness to coordinate
				and oversee the individual and community preparedness efforts of the
				Agency.
							(e)Grants
								(1)In
				generalThe Administrator may make grants to States to support
				individual and community preparedness efforts, including through the Citizen
				Corps Program.
								(2)AppropriationsThere
				are authorized to be appropriated for grants under this section—
									(A)$15,000,000 for
				fiscal year 2011;
									(B)$20,000,000 for
				fiscal year 2012; and
									(C)$20,000,000 for
				fiscal year
				2013.
									.
				(b)Enhancing
			 preparednessSection 504(a) of the Homeland Security Act of 2002
			 (6 U.S.C. 314(a)) is amended—
					(1)by redesignating
			 paragraphs (20) and (21) as paragraphs (21) and (22), respectively; and
					(2)by inserting after
			 paragraph (19) the following:
						
							(20)enhancing and
				promoting the preparedness of individuals and communities for natural
				disasters, acts of terrorism, and other man-made
				disasters;
							.
					(c)Table of
			 ContentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.), as amended by section 221, is
			 amended by inserting after the item relating to section 525 the
			 following:
					
						
							Sec. 526. Individual and community
				preparedness.
						
						.
				
